                Case 1:20-ap-01118-MB        Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                                             Main Document   Page 1 of 110


                   1   Aram Ordubegian (SBN 185142)
                       Annie Y. Stoops (SBN 286325)
                   2   Dylan J. Yamamoto (SBN 324601)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   aram.ordubegian@arentfox.com
                       annie.stoops@arentfox.com
                   6   dylan.yamamoto@arentfox.com
                   7   Proposed Special Litigation Counsel
                       for David Seror, Chapter 7 Trustee
                   8

                   9                          UNITED STATES BANKRUPTCY COURT
                10        CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
                11      In re                                       Case No. 1:18-bk-12979-MB
                12      TODD HARRIS GOLDMAN,                        Chapter 7
                13                            Debtor.
                14
                        DAVID SEROR, Chapter 7 Trustee,             Adv. Case No. 1:20-ap-01118-MB
                15
                                              Plaintiff,            PROOF OF SERVICE RE:
                16
                                v.                                  1. COMPLAINT FOR: 1) DECLARATORY
                17                                                     RELIEF; 2) AVOIDANCE OF
                                                                       FRAUDULENT TRANSFERS WITH
                18                                                     ACTUAL INTENT; 3) AVOIDANCE OF
                        TODD HARRIS GOLDMAN, an individual,
                        MAYA HAMBLET, an individual,                   CONSTRUCTIVELY FRAUDULENT
                19                                                     TRANSFERS; 4) RECOVERY AND
                        MATTHEW ROCH ARGALL, an
                        individual, ROY REVIVO, an individual,         PRESERVATION OF AVOIDED
                20                                                     TRANSFERS; 5) CONVERSION; 6)
                        ANDREW GOLDMAN, an individual,
                        DAVID & GOLIATH, INC., a Florida profit        TURNOVER; AND 7) ACCOUNTING;
                21
                        corporation, NERF PONG PRODUCTIONS,
                        LLC, a Florida limited liability company,   2. SUMMONS AND NOTICE OF STATUS
                22                                                     CONFERENCE IN ADVERSARY
                        and THE ROSS ART GROUP INC., a New
                        York domestic business corporation,            PROCEEDING [LBR 7004−1]; STATUS
                23                                                     CONFERENCE PROCEDURES FOR
                                              Defendants.              THE HON. MARTIN R. BARASH; and
                24
                                                                    3. NOTICE THAT COMPLIANCE WITH
                25                                                     RULE 7026 OF THE FEDERAL RULES
                                                                       OF BANKRUPTCY PROCEDURE AND
                26                                                     LOCAL BANKRUPTCY RULE 7026 1 IS
                                                                       REQUIRED
                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
            Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                      Desc
                                                   Main Document   Page 2 of 110



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify):
 COMPLAINT FOR: 1) DECLARATORY RELIEF; 2) AVOIDANCE OF FRAUDULENT TRANSFERS WITH ACTUAL
     INTENT; 3) AVOIDANCE OF CONSTRUCTIVELY FRAUDULENT TRANSFERS; 4) RECOVERY AND
     PRESERVATION OF AVOIDED TRANSFERS; 5) CONVERSION; 6) TURNOVER; AND 7) ACCOUNTING;
 SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004−1]; STATUS
     CONFERENCE PROCEDURES FOR THE HON. MARTIN R. BARASH; and
 NOTICE THAT COMPLIANCE WITH RULE 7026 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
     AND LOCAL BANKRUPTCY RULE 7026 1 IS REQUIRED
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) 12/10/2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 12/10/2020                       YVONNE LI                                                     /s/ Yvonne Li
 Date                             Printed Name                                                  Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21684292.1
                                                                                                                                                 2
            Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                      Desc
                                                   Main Document   Page 3 of 110


2. SERVED BY UNITED STATES MAIL:

DEFENDANTS

Todd Harris Goldman                                                               Andrew Goldman
1313 5th Ave N #7                                                                 1714 Cypress Ave
Nashville, TN 37208                                                               Belleair, FL 33756

Maya Hamblet                                                                      David & Goliath, Inc.
16209 Villarreal De Avila                                                         c/o Chestnut Business Services, LLC
Tampa, FL 33613-1083                                                              911 Chestnut Street
                                                                                  Clearwater, FL 33756
Maya Hamblet
825 Indian Rocks Rd,                                                              David & Goliath, Inc.
Belleair, FL 33756-1083                                                           Attn: Lenore Goldman, President and Director
                                                                                  1419 S Martin Luther King Jr. Ave
Matthew Roch Argall                                                               Clearwater, FL 33756
16209 Villarreal De Avila
Tampa, FL 33613-1083                                                              Nerf Pong Productions, LLC
                                                                                  Attn: Andrew Goldman, Manager and Registered Agent
Matthew Roch Argall                                                               1714 Cypress Ave
825 Indian Rocks Rd                                                               Belleair, FL 33756
Belleair, FL 33756-1083
                                                                                  The Ross Art Group Inc.
Roy Revivo                                                                        c/o Skwiersky, Alpert & Bressler
8401 Wyndham Rd                                                                   462 7th Avenue, 23rd Floor
Los Angeles, CA 90046-1537                                                        New York, NY, 10018

Roy Revivo                                                                        The Ross Art Group Inc.
12358 Tiara St.                                                                   Attn: Martin Ross, Chief Executive Officer
Valley Village, CA 91607-1123                                                     532 Madison Avenue, 4th Floor
                                                                                  New York, NY, 10022




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21684292.1
                                                                                                                                                 3
       Case 1:20-ap-01118-MB                Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                                            Main Document   Page 4 of 110

                Case 1:20-ap-01118-MB        Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34        Desc
                                             Main Document    Page 1 of 96


                   1   Aram Ordubegian (SBN 185142)
                       Annie Y. Stoops (SBN 286325)
                   2   Dylan J. Yamamoto (SBN 324601)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   aram.ordubegian@arentfox.com
                       annie.stoops@arentfox.com
                   6   dylan.yamamoto@arentfox.com

                   7   Proposed Special Litigation Counsel
                       for David Seror, Chapter 7 Trustee
                   8
                   9                          UNITED STATES BANKRUPTCY COURT

                10        CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

                11      In re
                                                                       Case No. 1:18-bk-12979-MB
                12      TODD HARRIS GOLDMAN,
                                                                       Chapter 7
                13                            Debtor.

                14
                        DAVID SEROR, Chapter 7 Trustee,                Adv. Case No. 1:20-ap-________-MB
                15
                                              Plaintiff,
                16                                                     COMPLAINT FOR:
                                v.
                17                                                     1) DECLARATORY RELIEF;

                18      TODD HARRIS GOLDMAN, an individual,            2) AVOIDANCE OF FRAUDULENT
                        MAYA HAMBLET, an individual,                      TRANSFERS WITH ACTUAL
                19      MATTHEW ROCH ARGALL, an individual,               INTENT;
                        ROY REVIVO, an individual, ANDREW
                20      GOLDMAN, an individual, DAVID &                3) AVOIDANCE OF
                        GOLIATH, INC., a Florida profit corporation,      CONSTRUCTIVELY FRAUDULENT
                21      NERF PONG PRODUCTIONS, LLC, a                     TRANSFERS;
                        Florida limited liability company, and THE
                22      ROSS ART GROUP INC., a New York                4) RECOVERY AND PRESERVATION
                        domestic business corporation,                    OF AVOIDED TRANSFERS;
                23
                                              Defendants.              5) CONVERSION;
                24
                                                                       6) TURNOVER; AND
                25
                                                                       7) ACCOUNTING
                26
                27                                                     [SUMMONS TO BE ISSUED]

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES




                                                                                                                  4
       Case 1:20-ap-01118-MB                     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                                 Main Document   Page 5 of 110

                Case 1:20-ap-01118-MB             Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34             Desc
                                                  Main Document    Page 2 of 96


                   1          David Seror, Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate (the “Estate”) of

                   2   debtor Todd Goldman (the “Debtor”), complaining of the Debtor, Maya Hamblet, Matthew Roch

                   3   Argall, Roy Revivo, Andrew Goldman, David & Goliath, Inc., Nerf Pong Productions, LLC, and

                   4   The Ross Art Group Inc. (collectively, the “Defendants”), alleges as follows:

                   5                        I.      NATURE OF ACTION AND JURISDICTION

                   6          1.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 157(b)(2)(A),

                   7   (E), (H) and (O), 1334(b), and General Order No. 13-05 of the District Court for the Central District

                   8   of California, because this is a core proceeding related to the bankruptcy case of In re Todd

                   9   Goldman, Case No. 1:18-bk-12979-MB, pending before the United States Bankruptcy Court for

                10     the Central District of California, San Fernando Valley Division. Venue properly lies in this

                11     judicial district pursuant to 28 U.S.C. § 1409(a), in that the instant proceeding is related to the

                12     Debtor’s pending bankruptcy case. The Trustee consents to final orders or judgment by the

                13     Bankruptcy Court.

                14            2.      This is an adversary proceeding brought pursuant to Title VII of the Federal Rules

                15     of Bankruptcy Procedure to recover certain transfers of personal property made by the Debtor to

                16     certain of the Defendants and related relief. The Trustee seeks entry of a judgment avoiding the

                17     transfers at issue pursuant to 11 U.S.C. §§ 544 and/or 548 and recovering the transfers pursuant to

                18     11 U.S.C. § 550.

                19           3.       Additionally, this adversary proceeding seeks declaratory relief as to the nature and

                20     extent of the Debtor’s ownership interest in David & Goliath, Inc. and Nerf Pong Productions, LLC

                21     and/or the Debtor’s interest in royalties and commissions received by those entities on account of

                22     the Debtor’s prepetition intellectual property.

                23                                           II.     THE PARTIES

                24            4.      The Trustee brings this action solely in his capacity as Chapter 7 Trustee of the

                25     Debtor’s estate.

                26            5.      Todd Goldman is the Debtor in this bankruptcy case and resided in Los Angeles,

                27     California as of the petition date. On information and belief, the Debtor now resides in Nashville,

                28     Tennessee.
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                         -2-




                                                                                                                               5
       Case 1:20-ap-01118-MB                   Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                               Main Document   Page 6 of 110

                Case 1:20-ap-01118-MB            Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34             Desc
                                                 Main Document    Page 3 of 96


                   1           6.      Maya Hamblet (“Hamblet”) is an individual, and on information and belief, a

                   2   resident of Tampa, Florida.

                   3           7.      Matthew Roch Argall (“Argall”) is an individual, and on information and belief, a

                   4   resident of Belleair, Florida.

                   5           8.      Roy Revivo (“Revivo”) is an individual, and on information and belief, a resident

                   6   of Los Angeles, California.

                   7           9.      Andrew Goldman (“A. Goldman”) is the Debtor’s brother, and on information and

                   8   belief, a resident of Florida.

                   9           10.     David & Goliath, Inc. (“D&G”) is a Florida profit corporation incorporated by the

                10     Debtor on or around January 26, 2000.

                11             11.     Nerf Pong Productions, LLC (“Nerf Pong”) is a Florida limited liability company

                12     organized by A. Goldman on or around June 1, 2018.

                13             12.     The Ross Art Group Inc. (“Ross Art Group”) is a New York domestic business

                14     corporation.

                15                                      III.   GENERAL ALLEGATIONS

                16     A.      Background

                17             13.     The Debtor is an artist and author who creates, among other things, paintings and

                18     children’s books.

                19             14.     On information and belief, on or around January 26, 2000, the Debtor incorporated

                20     D&G to manage and license the Debtor’s intellectual property related to the Debtor’s artwork.

                21             15.     From 2000 to 2014, the Annual Reports filed with the Florida Secretary of State

                22     named the Debtor as the President of D&G and one of its directors.

                23             16.     On information and belief, although the Debtor is no longer listed as a director of

                24     D&G, the Debtor has consistently held himself out as the owner of D&G.

                25             17.     On information and belief, on or around January 2, 2002, the Debtor signed a Work

                26     for Hire Agreement with D&G (the “2002 Agreement”). Under the 2002 Agreement, the Debtor

                27     was to be employed by D&G to develop and design creative content, concepts, digital art, books,

                28     paintings, graphics, products, character and entertainment properties, including the scripting and
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                      -3-




                                                                                                                             6
        Case 1:20-ap-01118-MB                 Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                        Desc
                                              Main Document   Page 7 of 110

                Case 1:20-ap-01118-MB          Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                               Main Document    Page 4 of 96


                   1   animation and other ideas and concepts, and was to be paid for his work as a salaried employee.

                   2          18.     On information and belief, on or around January 1, 2005, the Debtor and D&G

                   3   entered into an Artwork Work for Hire Agreement (the “2005 Agreement”). Under the 2005

                   4   Agreement, D&G paid the Debtor $1.00 for all rights in and to the Debtor’s artworks known as

                   5   “Boys are Stupid, Throw Rocks at Them” and “Girls Are Weirdoes, But They Smell Pretty.”

                   6   However, the Debtor retained the rights in and to any books created from the artwork.

                   7          19.     On information and belief, notwithstanding the 2002 Agreement, the Debtor and his

                   8   father, one of D&G’s former directors, had a separate agreement that the Debtor would receive

                   9   50% of the proceeds from the intellectual property created by the Debtor in addition to salary as an

                10     “employee.”

                11            20.     On information and belief, in apparent accordance with the 2002 Agreement, from

                12     2002 through the present date, the Debtor has been receiving income from D&G amounting to his

                13     50% of proceeds from the Debtor’s intellectual property.

                14            21.     On information and belief, the Debtor has a legal or equitable ownership in the

                15     intellectual property listed in Exhibit 1 attached hereto and incorporated herein in full by this

                16     reference (the “Intellectual Property”). The Intellectual Property is either held directly by the

                17     Debtor or for his benefit through D&G.

                18            22.     On information and belief, from approximately 2015 to 2019, A. Goldman

                19     controlled D&G. During that time – and in an attempt to shield the Debtor’s income from his

                20     creditors – D&G paid the Debtor through the Debtor’s PayPal account.

                21            23.     On information and belief, on or around February 2, 2017, D&G and Entertainment

                22     Retail Enterprises, LLC (“ERE”) entered into a licensing agreement whereby D&G granted ERE a

                23     license to certain prepetition Intellectual Property of the Debtor (the “ERE Agreement”). Pursuant

                24     to which, ERE is to pay D&G guaranteed minimum payments during each year of the agreement,

                25     ranging from $100,000 to $150,000. In addition, ERE is to pay D&G earned royalties at the end

                26     of each calendar year. The initial term of the ERE Agreement is from January 1, 2017 to December

                27     31, 2026.

                28            24.     On information and belief, the Debtor receives 50% of the proceeds from the ERE
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                      -4-




                                                                                                                              7
       Case 1:20-ap-01118-MB                      Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                     Desc
                                                  Main Document   Page 8 of 110

                Case 1:20-ap-01118-MB               Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                          Desc
                                                    Main Document    Page 5 of 96


                   1   Agreement paid to D&G via A. Goldman.

                   2            25.      On information and belief, on or around June 1, 2018, at the Debtor’s direction, A.

                   3   Goldman organized Nerf Pong to manage and license the Debtor’s prepetition Intellectual Property

                   4   related to the Debtor’s artwork.1

                   5            26.      On information and belief, on or around January 1, 2019 and at A. Goldman’s

                   6   direction, Nerf Pong and D&G entered into a licensing agreement whereby D&G granted Nerf

                   7   Pong a license to certain prepetition Intellectual Property of the Debtor.

                   8            27.      On information and belief, the Debtor is receiving income from Nerf Pong on

                   9   account of proceeds from his prepetition Intellectual Property.

                10              28.      On information and belief, in or around the Spring of 2020, the Debtor signed with

                11     Firefly Brand Management regarding licensing and product opportunities of the Debtor’s

                12     prepetition Intellectual Property, which is property of the estate.

                13              29.      On information and belief, the Debtor has been selling paintings he created prior to

                14     the petition date, which paintings are property of the Debtor’s bankruptcy estate, through the

                15     website www.toddart.co.uk.

                16     B.       The Dissolution Action and Collection Efforts

                17              30.      On information and belief, the Debtor and Nicole Goldman (“N. Goldman”) were

                18     married on April 3, 2011.

                19              31.      On October 28, 2014, N. Goldman initiated marital dissolution proceedings against

                20     the Debtor by filing a Petition for Dissolution of Marriage in the Superior Court for the County of

                21     Los Angeles (the “State Court”), in that certain action entitled Nicole Goldman v. Todd Goldman,

                22     Los Angeles County Superior Court case number BD610524 (the “Dissolution Action”).

                23              32.      On information and belief, in the Dissolution Action, N. Goldman and her counsel

                24     obtained several orders against the Debtor, including, but not limited to, the following:

                25                    a. On August 12, 2015, the State Court entered an order requiring the Debtor to pay

                26                       $65,000 to N. Goldman’s counsel, Brot & Gross, LLP, as his contributive share of

                27
                       1
                28       To the extent that the Debtor executed a work for hire agreement with Nerf Pong, the Trustee reserves the right to
                       challenge such agreement in connection with this action.
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                               -5-




                                                                                                                                              8
       Case 1:20-ap-01118-MB                   Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                          Desc
                                               Main Document   Page 9 of 110

                Case 1:20-ap-01118-MB           Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                  Desc
                                                Main Document    Page 6 of 96


                   1                   N. Goldman’s attorney and accountant fees and costs (the “August Order”).

                   2                   Pursuant to the August Order, the Debtor was to make the $65,000 payment on or

                   3                   before October 28, 2015. A true and correct copy of the August Order is attached

                   4                   hereto as Exhibit 2 and incorporated herein in full by this reference.

                   5                b. On February 22, 2016, the State Court entered an order compelling the Debtor to

                   6                   respond to discovery propounded by N. Goldman in the Dissolution Action and

                   7                   awarding monetary sanctions against the Debtor in the amount of $3,130 payable to

                   8                   Brot & Gross, LLP on or before February 5, 2016 (the “February Order”). A true

                   9                   and correct copy of the February Order is attached hereto as Exhibit 3 and

                10                     incorporated herein in full by this reference.

                11                  c. On September 13, 2016, the State Court entered an order stating that the August

                12                     Order remained due, owing, and unpaid, and requiring the Debtor to pay Brot &

                13                     Gross, LLP an additional $121,600 for N. Goldman’s attorneys’ fees and costs (the

                14                     “September Order,” collectively with the August Order and February Order, the

                15                     “Orders”). A true and correct copy of the September Order is attached hereto as

                16                     Exhibit 4 and incorporated herein in full by this reference.

                17                  d. On information and belief, the State Court ordered the Debtor to pay spousal support

                18                     and child support to N. Goldman, and at all relevant time herein, the Debtor was not

                19                     timely paying these domestic support obligations (the “Domestic Support

                20                     Obligations”).

                21            33.      On information and belief, after obtaining the Orders and Domestic Support

                22     Obligations, Brot & Gross, LLP, on behalf of N. Goldman, began taking actions to collect the

                23     amounts owed by Debtor, including, but not limited to, the following:

                24                  a. On or around November 10, 2015, Brot & Gross, LLP recorded an Abstract of

                25                     Judgment against the Debtor in California based on the August Order (the

                26                     “California Judgment”). A true and correct copy of the California Judgment is

                27                     attached hereto as Exhibit 5 and incorporated herein in full by this reference.

                28                  b. On or around July 21, 2016, Brot & Gross, LLP served a writ of execution to enforce
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                        -6-




                                                                                                                              9
       Case 1:20-ap-01118-MB                   Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                          Desc
                                              Main Document    Page 10 of 110

                Case 1:20-ap-01118-MB            Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                Desc
                                                 Main Document    Page 7 of 96


                   1                   the California Judgment.

                   2                c. On or around September 16, 2016, Brot & Gross, LLP recorded an Abstract of

                   3                   Judgment against the Debtor in Florida based on the California Judgment.

                   4                d. On or around October 17, 2016, Brot & Gross, LLP served a Writ of Garnishment

                   5                   on Hamblet and Argall (the “October Writ”). A true and correct copy of the October

                   6                   Writ is attached hereto as Exhibit 5 and incorporated herein in full by this reference.

                   7                e. In or around November 2016, Brot & Gross, LLP conducted a deposition of the

                   8                   Debtor.

                   9                f. In or around December 2016, Brot & Gross, LLP conducted a deposition of

                10                     Goldman.

                11                  g. In or around January 2017, Brot & Gross, LLP served another Writ of Garnishment

                12                     on Hamblet and Argall (the “January Writ,” together with the October Writ, the

                13                     “Writs of Garnishment”).

                14                  h. On or around January 27, 2017, Brot & Gross, LLP conducted a deposition of

                15                     Hamblet regarding the Writs of Garnishment.

                16            34.      On information and belief, the Orders and Domestic Support Obligations as well as

                17     N. Goldman and her counsel’s efforts to collect thereon, precipitated the Debtor to create a scheme

                18     to delay, hinder, or defraud his creditors by concealing his assets, including his interest in D&G

                19     and his Intellectual Property, and transferring his personal property to several of the defendants

                20     named herein in an attempt to shield those assets from the reach of his creditors.

                21     C.     Debtor’s Fraudulent Transfer of 1,000 Paintings

                22            35.      On information and belief, in or around December 2016, the Debtor removed

                23     approximately 1,000 of his paintings from the D&G warehouse and temporarily placed those

                24     paintings at the ERE Distribution Center in Apopka, Florida.

                25            36.      On information and belief, the Debtor moved the paintings to hide them from N.

                26     Goldman and her counsel in light of the numerous orders and writs detailed above.

                27            37.      On information and belief, in early 2017, the Debtor entered into negotiations with

                28     Revivo regarding approximately 900 of those paintings (the “900 Paintings”).
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                        -7-




                                                                                                                                 10
       Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                          Desc
                                             Main Document    Page 11 of 110

                Case 1:20-ap-01118-MB          Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                Desc
                                               Main Document    Page 8 of 96


                   1          38.     On information and belief, the Debtor and Revivo came to an oral agreement that

                   2   Revivo would loan $100,000 to the Debtor and the Debtor would transfer the 900 Paintings to

                   3   Revivo as collateral (the “Revivo Agreement”).

                   4          39.     On information and belief, Revivo advanced $10,000 of that loan to the Debtor.

                   5          40.     On information and belief, on March 16, 2017, the Debtor caused the 900 Paintings

                   6   to be shipped from the ERE Distribution Center to Revivo at 5938 Laurel Canyon Blvd., Valley

                   7   Village, California 91607 (the “March 2017 Revivo Transfer”). A true and correct copy of the Bill

                   8   of Lading is attached hereto as Exhibit 6 and incorporated herein in full by this reference.

                   9          41.     On information and belief, the fair market value of the 900 Paintings was

                10     approximately $900,000 at the time of the March 2017 Revivo Transfer.

                11            42.     On information and belief, as compared to the value of the 900 Paintings, the Debtor

                12     received nominal consideration of $10,000 for the March 2017 Revivo Transfer.

                13            43.     On information and belief, once the 900 Paintings arrived in Los Angeles, Revivo

                14     refused to fund the remaining $90,000 under the Revivo Agreement unless the Debtor agreed to

                15     split the proceeds from the 900 Paintings with Revivo, which the Debtor refused.

                16            44.     On information and belief, Revivo has possession, custody or control of the 900

                17     Paintings.

                18            45.     On information and belief, in or around July 2017, the Debtor transferred the

                19     remaining 100 paintings located at the ERE Distribution Center (“100 Paintings”) to Ross Art

                20     Group (“July 2017 Transfer”).

                21            46.     On information and belief, the fair market value of the 100 Paintings was

                22     approximately $100,000 at the time of the July 2017 Transfer.

                23            47.     On information and belief, as compared to the value of the 100 Paintings, the Debtor

                24     received nominal consideration, if any, in exchange for the July 2017 Transfer.

                25            48.     On information and belief, the Debtor was insolvent on the dates of the March 2017

                26     Revivo Transfer and the July 2017 Transfer or became insolvent as a result of those transfers.

                27            49.     Based on the circumstances of the March 2017 Revivo Transfer and the July 2017

                28     Transfer, the Trustee is informed and believes, and based thereon alleges, that those transfers were
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                       -8-




                                                                                                                              11
       Case 1:20-ap-01118-MB                   Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                          Desc
                                              Main Document    Page 12 of 110

                Case 1:20-ap-01118-MB            Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                Desc
                                                 Main Document    Page 9 of 96


                   1   made by the Debtor with the actual intent to hinder, delay, or defraud his creditors, because, among

                   2   other things: (i) the transfers were made after N. Goldman’s counsel began collection efforts; (ii)

                   3   the Debtor did not disclose the true nature of the transfers in his Schedules or Statement of Financial

                   4   Affairs; (iii) the Debtor does not appear to have received reasonably equivalent value in exchange

                   5   for the transfers; and (iv) the Debtor was insolvent at the time of the transfers or became insolvent

                   6   as a result of the transfers.

                   7   D.      Debtor’s Concealment and Fraudulent Transfer of Artwork and Furniture

                   8           50.     On information and belief, the Debtor resided at 565 Bayview Drive, Belleair,

                   9   Florida 33756 (the “Bayview Property”) from approximately 2004 until relocating to Los Angeles,

                10     California in or around 2012.

                11             51.     On information and belief, artwork and furniture was located in the Bayview

                12     Property with a fair market value of approximately $1,000,000 as of March 2017 (the “Bayview

                13     Furnishings”). A true and correct copy of a list of the Bayview Furnishings is attached hereto as

                14     Exhibit 7 and incorporated herein in full by this reference.

                15             52.     On information and belief, in or around March 2016, the Debtor listed the Bayview

                16     Property for rent, fully furnished with the Bayview Furnishings, through the website Airbnb.

                17             53.     On information and belief, on or about March 23, 2016, Hamblet contacted the

                18     Debtor via Airbnb and Facebook regarding leasing the Bayview Property.

                19             54.     On information and belief, the Debtor, Hamblet and Argall entered into an oral

                20     agreement wherein the Debtor agreed to lease the Bayview Property to Hamblet and Argall for

                21     $10,000 per month less repairs, plus a $10,000 security deposit.

                22             55.     On information and belief, in or around April 2016, Hamblet and Argall moved into

                23     the Bayview Property, and began paying the monthly lease obligation to the Debtor.

                24             56.     On information and belief, in or around October 2016, Brot & Gross, LLP sent

                25     Hamblet and Argall letters regarding garnishment of the monthly lease obligation and the Bayview

                26     Furnishings.

                27             57.     On information and belief, on or around October 17, 2016 and January 2017, Brot

                28     & Gross, LLP served the Writs of Garnishment on Hamblet and Argall.
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                        -9-




                                                                                                                                 12
       Case 1:20-ap-01118-MB                 Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                        Desc
                                            Main Document    Page 13 of 110

                Case 1:20-ap-01118-MB         Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                              Main Document   Page 10 of 96


                   1          58.     On or around January 27, 2017, Brot & Gross, LLP conducted a deposition of

                   2   Hamblet regarding the Writs of Garnishment.

                   3          59.     On information and belief, from January 2017 to February 2017, pursuant to the

                   4   Writs of Garnishment, Hamblet and Argall paid $6,500 each month to Brot & Gross, LLP.

                   5          60.     On information and belief, in or around March 2017, the Debtor transferred some

                   6   of the Bayview Furnishings to Hamblet and Argall in exchange for the $10,000 security deposit

                   7   (the “March 2017 Bayview Transfer”).

                   8          61.     On information and belief, the Bayview Furnishings transferred to Hamblet and

                   9   Argall included, among other things, the Debtor’s hand-signed limited edition lithographs valued

                10     in the aggregate amount of approximately $719,250.

                11            62.     On information and belief, as compared to the value of the Bayview Furnishings

                12     transferred, the Debtor received merely nominal consideration of $10,000 in exchange for the

                13     March 2017 Bayview Transfer.

                14            63.     On information and belief, the Debtor transferred some of the Bayview Furnishings

                15     to A. Goldman, including but not limited to, his African art collection, his vintage TWA poster

                16     collection, a Leo Ray oil painting, a painting by Gabriel Nicolet, a Campbell’s Soup painting and

                17     some of the Debtor’s original artwork (the “A. Goldman Transfers”).

                18            64.     On information and belief, the fair market value of the Debtor’s African art

                19     collection was approximately $40,500 on the date of the A. Goldman Transfers.

                20            65.     On information and belief, as compared to the value of the Debtor’s African art

                21     collection and the other artwork transferred, the Debtor received nominal consideration, if any, in

                22     exchange for the A. Goldman Transfers.

                23            66.     On information and belief, A. Goldman has possession, custody or control of the

                24     artwork transferred to him.

                25            67.     On information and belief, the Debtor retained possession of some of the Bayview

                26     Furnishings, including, but not limited to, two vintage 1930’s film lot lights worth approximately

                27     $5,000 each, an original Porky Pig from a 1920’s carnival ride, and some African art, all of which

                28     constitute property of the Debtor’s bankruptcy estate.
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                     - 10 -




                                                                                                                             13
       Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                         Desc
                                             Main Document    Page 14 of 110

                Case 1:20-ap-01118-MB          Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                Desc
                                               Main Document   Page 11 of 96


                   1          68.     On information and belief, the Debtor has concealed these assets from his creditors

                   2   by falsely claiming that they were stolen by Hamblet and Argall.

                   3          69.     On information and belief, on or around July 6, 2017, Hamblet and Argall

                   4   terminated their lease of the Bayview Property, and moved out of the property taking with them the

                   5   Bayview Furnishings.

                   6          70.     On information and belief, on or around July 15, 2017, the Debtor caused a

                   7   complaint for theft to be filed with the Belleair Police Department, alleging that Hamblet and Argall

                   8   stole the Bayview Furnishings (the “Police Report”).

                   9          71.     According to the Police Report, on or around August 11, 2017, detectives from the

                10     Belleair Police Department interviewed Hamblet and Argall at their new residence regarding the

                11     alleged theft of the Bayview Furnishings.

                12            72.     According to the Police Report, while in Hamblet and Argall’s new residence, the

                13     detectives observed several of the items the Debtor alleged were stolen by Hamblet and Argall,

                14     including a large wooden hutch, a set of 12 foot decorative doors, Cassina couches, a large Buddha,

                15     a large mirror, a life size cow, and a Mickey Mouse painting.

                16            73.     According to the Police Report, during the interview, Hamblet showed the

                17     detectives text messages and photographs exchanged with the Debtor evidencing their negotiations

                18     regarding the March 2017 Bayview Transfer.

                19            74.     On information and belief, the Debtor caused the Police Report to be filed in an

                20     attempt to shield his assets and conceal the fraudulent nature of the March 2017 Bayview Transfer

                21     and the A. Goldman Transfers in furtherance of his scheme to hinder, delay, or defraud his creditors.

                22     E.     The Debtor’s Bankruptcy Case

                23            75.     On December 11, 2018, the Debtor filed a voluntary chapter 7 petition, initiating

                24     Bankruptcy Case No. 1:18-bk-12979-MB. On December 26, 2018, the Debtor filed his Schedules

                25     and Statement of Financial Affairs [Bankruptcy Case, Doc. 9].

                26            76.     In his schedule A/B, the Debtor represented that he owned personal property in the

                27     aggregate amount of $7,505, including $1,000 in household goods and furnishings and $2,000 in

                28     collectibles of value. In response to Question No. 33, “Claims against third parties, whether or not
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                      - 11 -




                                                                                                                               14
        Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                         Desc
                                              Main Document    Page 15 of 110

                Case 1:20-ap-01118-MB            Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                                 Main Document   Page 12 of 96


                   1   you have filed a lawsuit or made a demand for payment,” the Debtor answered “Potential claim

                   2   against former tenants Maya Hamblet and Matthew Argall who stole approximately $200,000 in

                   3   furniture and $800,000 in art print from 565 Bayview Drive, Belleair, FL.”

                   4          77.     On information and belief, the Debtor made the claim in his schedule A/B that

                   5   Hamblet and Argall “stole” the Bayview Furnishings in furtherance of the Debtor’s scheme to

                   6   hinder, delay, or defraud his creditors.

                   7          78.     On information and belief, the Debtor was insolvent on the dates of the March 2017

                   8   Bayview Transfer and the A. Goldman Transfers or became insolvent as a result of those transfers.

                   9          79.     Based on the circumstances of the March 2017 Bayview Transfer and the A.

                10     Goldman Transfer, the Trustee is informed and believes, and based thereon alleges, that the

                11     transfers were made by the Debtor with the actual intent to hinder, delay, or defraud his creditors,

                12     because, among other things: (i) the transfers were made after N. Goldman’s counsel began

                13     collection efforts; (ii) the Debtor caused the Police Report to be filed to conceal the fraudulent

                14     nature of the transfers from his creditors; (iii) the Debtor did not disclose the true nature of the

                15     transfers in his Schedules or Statement of Financial Affairs; (iv) the Debtor does not appear to have

                16     received reasonably equivalent value in exchange for the transfers; and (v) the Debtor was insolvent

                17     at the time of the transfers or became insolvent as a result of the transfers.

                18     F.     Revivo’s Conversion of the Proceeds of the 900 Paintings

                19            80.     On information and belief, after the Debtor filed bankruptcy, Revivo began selling

                20     the 900 Paintings without the Debtor’s or the Trustee’s consent.

                21            81.     On information and belief, the proceeds from the sale of the 900 Paintings are

                22     property of the Estate.

                23            82.     On information and belief, Revivo has converted the proceeds from the sale of the

                24     900 Paintings for his own benefit, the exact amount of which according to proof at trial.

                25                                       FIRST CLAIM FOR RELIEF

                26                       Declaratory Relief Against Defendants D&G and Nerf Pong

                27                                                [28 U.S.C. § 2201]

                28            83.     Plaintiff repeats and realleges each of the allegations set forth above as if fully set
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                        - 12 -




                                                                                                                                15
       Case 1:20-ap-01118-MB                    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                           Desc
                                               Main Document    Page 16 of 110

                Case 1:20-ap-01118-MB            Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                  Desc
                                                 Main Document   Page 13 of 96


                   1   forth herein.

                   2           84.      An actual controversy exists as between Plaintiff and defendants D&G and Nerf

                   3   Pong, in that:

                   4                 a. D&G claims that it owns all rights and interest to the Intellectual Property;

                   5                 b. Nerf Pong claims that the Debtor has no interest in Nerf Pong;

                   6                 c. Plaintiff contends that the Debtor owns at least a 50% interest in the rights and

                   7                    interests to the Intellectual Property; and

                   8                 d. Plaintiff contends that the Debtor owns at least an equitable interest in Nerf Pong to

                   9                    the extent that Nerf Pong is receiving proceeds from the Debtor’s Intellectual

                10                      Property.

                11             85.      Because of the adverse positions of Plaintiff and defendants D&G and Nerf Pong, a

                12     dispute exists as to the Parties’ rights, claims, interests, and obligations in the Intellectual Property.

                13     Based thereon, Plaintiff seeks an order of the Bankruptcy Court determining:

                14                   a. The nature and extent of the Debtor’s interest in D&G;

                15                   b. The nature and extent of the Debtor’s interest in Nerf Pong;

                16                   c. The nature and extent of the Debtor’s interest in the Intellectual Property; and

                17                   d. The nature and extent of the Debtor’s interest in the proceeds from the Intellectual

                18                      Property.

                19             86.      An actual controversy exists between the Parties as heretofore stated, the

                20     determination of which will impact the value of the Debtor’s assets in this bankruptcy estate.

                21                                       SECOND CLAIM FOR RELIEF

                22       Avoidance of Actual Fraudulent Transfer Against Defendants Revivo, Ross Art Group,

                23                                       Hamblet, Argall, and A. Goldman

                24                      [11 U.S.C. §§ 544(b) and 550; and Fla. Stat. Ann. § 726.105(1)(a)]

                25             87.      Plaintiff repeats and realleges each of the allegations set forth above as if fully set

                26     forth herein.

                27             88.      The March 2017 Revivo Transfer, the March 2017 Bayview Transfer, the July 2017

                28     Transfer, and the A. Goldman Transfers (collectively, the “Transfers”) were made with the actual
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                         - 13 -




                                                                                                                                    16
       Case 1:20-ap-01118-MB                   Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                          Desc
                                              Main Document    Page 17 of 110

                Case 1:20-ap-01118-MB          Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                  Desc
                                               Main Document   Page 14 of 96


                   1   intent to hinder, delay, or defraud creditors of the Debtor.

                   2             89.   The Debtor received nominal consideration in exchange for each of the Transfers.

                   3             90.   The Debtor effectuated each of the Transfers with the intent to prevent N.

                   4   Goldman’s counsel and/or N. Goldman from being able to collect on the Orders.

                   5             91.   The Debtor caused the Police Report to be filed with the express purpose of

                   6   shielding the Bayview Furnishings and concealing the fraudulent nature of the March 2017

                   7   Bayview Transfer and the A. Goldman Transfers from the Debtor’s creditors.

                   8             92.   At all relevant times, the Transfers of the Debtor’s personal property are avoidable

                   9   as fraudulent pursuant to 11 U.S.C. §§544(b) and 550, and Fla. Stat. Ann. § 726.105(1)(a) by one

                10     or more creditors who held and hold unsecured claims against the Debtor that were and are

                11     allowable against his Estate under 11 U.S.C. § 502 or that were not and are not allowable only

                12     under 11 U.S.C. § 502(e).

                13               93.   By reason of the foregoing, the Trustee may avoid the Transfers under 11 U.S.C.

                14     § 544(b) and Fla. Stat. Ann. § 726.105(1)(a).

                15                                       THIRD CLAIM FOR RELIEF

                16           Avoidance of Actual Fraudulent Transfer Against Defendants Revivo, Ross Art Group,

                17                                     Hamblet, Argall, and A. Goldman

                18                                          [11 U.S.C. §548(a)(1)(A)]

                19               94.   Plaintiff repeats and realleges each of the allegations set forth above as if fully set

                20     forth herein.

                21               95.   The Transfers of the Debtor’s personal property to Revivo, Ross Art Group,

                22     Hamblet, Argall, and Goldman occurred within the two (2) years prior to the Petition Date.

                23               96.   Accordingly, the Transfers are avoidable, and should be avoided, as fraudulent

                24     pursuant to 11 U.S.C. § 548(a)(1)(A).

                25     ///

                26     ///

                27     ///

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                       - 14 -




                                                                                                                                 17
       Case 1:20-ap-01118-MB                   Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                          Desc
                                              Main Document    Page 18 of 110

                Case 1:20-ap-01118-MB             Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                                  Main Document   Page 15 of 96


                   1                                    FOURTH CLAIM FOR RELIEF

                   2   AVOIDANCE OF CONSTRUCTIVELY FRAUDULENT TRANSFER Against Defendants

                   3                        Revivo, Ross Art Group, Hamblet, Argall, and Andrew

                   4        [11 U.S.C. §§ 544(B), 548(A)(1)(B) AND 550; AND Fla. Stat. Ann. § 726.105(1)(b)]

                   5          97.      Plaintiff repeats and realleges each of the allegations set forth above as if fully set

                   6   forth herein.

                   7          98.      The Debtor did not receive reasonably equivalent value in exchange for any of the

                   8   Transfers of the Debtor’s personal property.

                   9          99.      The Debtor received a nominal $10,000 for the 900 Paintings, which were worth

                10     approximately $900,000 at the time of the March 2017 Revivo Transfer.

                11            100.     The Debtor received a nominal $10,000 for the Bayview Furnishings, which were

                12     worth at least $719,250 at the time of the March 2017 Bayview Transfer.

                13            101.     The Debtor received nominal consideration, if any, for the 100 Paintings, which

                14     were worth approximately $100,000 at the time of the July 2017 Transfer.

                15            102.     The Debtor received nominal consideration, if any, for the personal property

                16     transferred to A. Goldman, which was worth at least $40,500 on the date of the A. Goldman

                17     Transfers.

                18            103.     At the time of each of the Transfers, the Debtor either:

                19                  a. Was insolvent on the dates the Transfers were made, or became insolvent as a result

                20                     thereof;

                21                  b. Was engaged or was about to engage in a business or a transaction for which any

                22                     property remaining of the Debtor was of unreasonably small capital; or

                23                  c. Intended to incur, or believed that he would incur, debts beyond his ability to pay as

                24                     such debts matured.

                25            104.     On information and belief, the Debtor was insolvent, or became insolvent as a result

                26     of each of the Transfers.

                27            105.     On information and belief, the Debtor was not paying at least the following debts as

                28     they came due:
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                       - 15 -




                                                                                                                                 18
       Case 1:20-ap-01118-MB                     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                        Desc
                                                Main Document    Page 19 of 110

                Case 1:20-ap-01118-MB            Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                Desc
                                                 Main Document   Page 16 of 96


                   1              a. The Domestic Support Obligations;

                   2              b. A debt of approximately $33,070.26 owed to his former counsel, Weintraub and

                   3                   Selth;

                   4              c. Attorneys’ fees and costs ordered paid by the State Court in connection with the

                   5                   Dissolution Action; and

                   6              d. American Express Card charges.

                   7          106.     On information and belief, there exist other creditors of the Debtor whose claims

                   8   arose before each of the Transfers were made.

                   9          107.     Accordingly, the Transfers are avoidable, and should be avoided, as constructively

                10     fraudulent pursuant to 11 U.S.C. §§544(b), 548(a)(1)(B) and 550, and Fla. Stat. Ann.

                11     § 726.105(1)(b).

                12                                       FIFTH CLAIM FOR RELIEF

                13        Recovery and Preservation of Avoided Transfers Against Defendants Revivo, Ross Art

                14                                 Group, Hamblet, Argall, and A. Goldman

                15                           [11 U.S.C. §§ 550, 551; AND Fla. Stat. Ann. § 726.105]

                16            108.     Plaintiff repeats and realleges each of the allegations set forth above as if fully set

                17     forth herein.

                18            109.     The Transfers, and each of them, were either (i) incurred and made with the actual

                19     intent to hinder, delay, or defraud creditors of the Debtor; or (ii) were made for less than reasonably

                20     equivalent value when the Debtor was insolvent or not paying his debts as they came due.

                21            110.     Accordingly, each of the Transfers made by the Debtor should be avoided as

                22     fraudulent as set forth in the Trustee’s Second through Fourth Claims, above, and such property, or

                23     the value thereof, should be recovered and preserved for the benefit of the Estate pursuant to

                24     11 U.S.C. § 550 and Fla. Stat. Ann. § 726.105.

                25                                       SIXTH CLAIM FOR RELIEF

                26                        Conversion Against Defendants Revivo, Hamblet, and Argall

                27            111.     Plaintiff repeats and realleges each of the allegations set forth above as if fully set

                28     forth herein.
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                       - 16 -




                                                                                                                                 19
        Case 1:20-ap-01118-MB                   Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                          Desc
                                               Main Document    Page 20 of 110

                Case 1:20-ap-01118-MB           Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                  Desc
                                                Main Document   Page 17 of 96


                   1           112.     After the Debtor filed his chapter 7 bankruptcy petition, Revivo began selling the

                   2   900 Paintings.

                   3           113.     Revivo converted the proceeds from the 900 Paintings to his own benefit and use,

                   4   the exact amount of which according to proof at trial.

                   5           114.     To the extent that Hamblet and Argall took the Bayview Furnishings without the

                   6   Debtor’s permission, Hamblet and Argall have converted the Bayview Furnishings to their own

                   7   benefit and use, the exact amount of which according to proof at trial.

                   8                                    SEVENTH CLAIM FOR RELIEF

                   9                          Turnover of Estate Property Against All Defendants

                10                                                [11 U.S.C. § 542]

                11             115.     Plaintiff repeats and realleges each of the allegations set forth above as if fully set

                12     forth herein.

                13             116.     The 900 Paintings are property of the Estate and are not of inconsequential value to

                14     the Estate.

                15             117.     The 100 Paintings are property of the Estate and are not of inconsequential value to

                16     the Estate.

                17             118.     The Bayview Furnishings are property of the Estate and are not of inconsequential

                18     value to the Estate.

                19             119.     The proceeds from the Intellectual Property are property of the Estate and are not of

                20     inconsequential value to the Estate.

                21             120.     The Bayview Furnishings retained by the Debtor, including, but not limited to, two

                22     vintage 1930’s film lot lights worth approximately $5,000 each, an original Porky Pig from a 1920’s

                23     carnival ride, and some African art, are all property of the Estate that is not of inconsequential value

                24     to the Estate.

                25             121.     Accordingly, the Trustee is entitled to a judgment for turnover of the 900 Paintings,

                26     the 100 Paintings, the Bayview Furnishings, and proceeds from the Intellectual Property from the

                27     Defendants, or the value thereof, the exact amount and/or value of which according to proof at trial.

                28     ///
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                        - 17 -




                                                                                                                                  20
       Case 1:20-ap-01118-MB                   Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                          Desc
                                              Main Document    Page 21 of 110

                Case 1:20-ap-01118-MB          Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                  Desc
                                               Main Document   Page 18 of 96


                   1                                    EIGHTH CLAIM FOR RELIEF

                   2                    Accounting of Property of the Estate Against All Defendants

                   3                                             [11 U.S.C. § 542]

                   4          122.     Plaintiff repeats and realleges each of the allegations set forth above as if fully set

                   5   forth herein.

                   6          123.     Plaintiff is informed and believes and based thereon alleges that each of the

                   7   Defendants may have received transfers of prepetition assets of the Debtor and are thus in

                   8   possession of property of this Estate.

                   9          124.     Accordingly, the Defendants, and each of them, are required to account for such

                10     property as follows:

                11                a. The Trustee is entitled to an accounting for all transfers from the Debtor to Revivo

                12                     prepetition, including the exact identification of which assets were transferred by

                13                     the Debtor to Revivo, whether Revivo still has possession, custody or control of any

                14                     of the Debtor’s prepetition assets, and whether any prepetition property of the

                15                     Debtor was sold, transferred or otherwise alienated by Revivo.

                16                b. The Trustee is entitled to an accounting for all transfers from the Debtor to Ross Art

                17                     Group prepetition, including the exact identification of which assets were

                18                     transferred by the Debtor to Ross Art Group, whether Ross Art Group still has

                19                     possession, custody or control of any of the Debtor’s prepetition assets, and whether

                20                     any prepetition property of the Debtor was sold, transferred or otherwise alienated

                21                     by Ross Art Group.

                22                c. The Trustee is entitled to an accounting for all transfers from the Debtor to Hamblet

                23                     prepetition, including the exact identification of which assets were transferred by

                24                     the Debtor to Hamblet, whether Hamblet still has possession, custody or control of

                25                     any of the Debtor’s prepetition assets, and whether any prepetition property of the

                26                     Debtor was sold, transferred or otherwise alienated by Hamblet.

                27                d. The Trustee is entitled to an accounting for all transfers from the Debtor to Argall

                28                     prepetition, including the exact identification of which assets were transferred by
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                       - 18 -




                                                                                                                                 21
        Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                         Desc
                                              Main Document    Page 22 of 110

                Case 1:20-ap-01118-MB          Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                 Desc
                                               Main Document   Page 19 of 96


                   1                  the Debtor to Argall, whether Argall still has possession, custody or control of any

                   2                  of the Debtor’s prepetition assets, and whether any prepetition property of the

                   3                  Debtor was sold, transferred or otherwise alienated by Argall.

                   4               e. The Trustee is entitled to an accounting for all transfers from the Debtor to A.

                   5                  Goldman prepetition, including the exact identification of which assets were

                   6                  transferred by the Debtor to A. Goldman, whether A. Goldman still has possession,

                   7                  custody or control of any of the Debtor’s prepetition assets, and whether any

                   8                  prepetition property of the Debtor was sold, transferred or otherwise alienated by A.

                   9                  Goldman.

                10                 f. The Trustee is entitled to an accounting for all prepetition Intellectual Property in

                11                    the possession, custody or control of D&G, and whether any prepetition property of

                12                    the Debtor was sold, transferred or otherwise alienated by D&G postpetition.

                13                 g. The Trustee is entitled to an accounting for all prepetition Intellectual Property in

                14                    the possession, custody or control of Nerf Pong, and whether any prepetition

                15                    property of the Debtor was sold, transferred or otherwise alienated by Nerf Pong

                16                    postpetition.

                17                 h. Finally, the Trustee is entitled to an accounting for all prepetition assets the Debtor

                18                    has in his possession, custody or control, and whether any prepetition property of

                19                    the Debtor was sold, transferred or otherwise alienated by the Debtor postpetition.

                20                                          PRAYER FOR RELIEF

                21            WHEREFORE, Plaintiff requests judgment on his Complaint as follows:

                22            1.      On the First Claim for Relief, a declaratory judgment determining the nature and

                23     extent of the Debtor’s interest in D&G, Nerf Pong, and the Intellectual Property, and the nature and

                24     extent of the Debtor’s interest in proceeds from the Intellectual Property;

                25            2.      On the Second, Third, Fourth and Fifth Claims for Relief, avoiding and recovering

                26     the Transfers of the Debtor’s personal property, or the value thereof, for the benefit of the Estate;

                27            3.      On the Sixth Claim for Relief, for actual damages in an amount to be proven at trial;

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                       - 19 -




                                                                                                                                22
        Case 1:20-ap-01118-MB                 Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                          Desc
                                             Main Document    Page 23 of 110

                Case 1:20-ap-01118-MB          Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                 Desc
                                               Main Document   Page 20 of 96


                   1          4.      On the Seventh Claim for Relief, for turnover of the 900 Paintings, the 100

                   2   Paintings, the Bayview Furnishings, and proceeds from the Intellectual Property, or the value

                   3   thereof;

                   4          5.      On the Eighth Claim for Relief, ordering the Defendants to provide detailed records

                   5   of transactions involving the Debtor’s prepetition assets and account for such property of the estate;

                   6          6.      For costs of suit; and

                   7          7.      For such other and further relief as the Court may deem appropriate.

                   8
                   9     Dated: December 9, 2020                      ARENT FOX LLP
                10

                11                                                  By: /s/ Annie Y. Stoops
                12                                                    Aram Ordubegian
                                                                      Annie Y. Stoops
                13                                                    Dylan J. Yamamoto
                                                                      Proposed Special Litigation Counsel
                14                                                    for Chapter 7 Trustee

                15
                16

                17

                18
                19

                20
                21

                22
                23
                24

                25
                26
                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                       - 20 -




                                                                                                                                23
Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08    Desc
                         Main Document    Page 24 of 110

 Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34    Desc
                         Main Document   Page 21 of 96




                        EXHIBIT 1
                                                                                   24
   Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                              Desc
                                         Main Document    Page 25 of 110

          Case 1:20-ap-01118-MB             Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                   Desc
                                            Main Document   Page 22 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = David & Goliath
Search Results: Displaying 76 through 94 of 94 entries.

                                                               1 26 51 76


                                                                                                             Set Search Limits
Resort results by:



                                                                                                          Copyright
   #            Name (NALL) <                                           Full Title                                        Date
                                                                                                           Number

         David & Goliath, Inc.          Sweet-n-sour puss.                                             VAu000629041       2004
[ 76 ]

         David & Goliath, Inc.          Swirlies are fun! : no. 4084.                                  VA0001244058       2004
[ 77 ]

         David & Goliath, Inc.          Trendy Wendy 2006 wall calendar.                               TX0006180815       2005
[ 78 ]

         David & Goliath, Inc.          Types of men, pick one.                                        VA0001299549       2004
[ 79 ]

         David & Goliath, Inc.          Wacky world of David & Goliath: sticker-a-day 2005 calendar.   TX0006033674       2004
[ 80 ]

         David & Goliath, Inc.          Wee wee! : no. 4215.                                           VA0001244060       2004
[ 81 ]

         David & Goliath, Inc.          Who farted? : no. 2548.                                        VA0001256482       2004
[ 82 ]

         David & Goliath, Inc.          You Rock, You Rule.                                            VA0001771842       2007
[ 83 ]

         David & Goliath, Inc.          You smelt it, you dealt it! : no. 2551.                        VA0001266074       2004
[ 84 ]




                                                                                                                                 21


                                                                                                                                      25
   Case 1:20-ap-01118-MB                    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                       Desc
                                           Main Document    Page 26 of 110

         Case 1:20-ap-01118-MB               Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                            Desc
                                             Main Document   Page 23 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = David & Goliath
Search Results: Displaying 51 through 75 of 94 entries.

                                                               1 26 51 76


                                                                                                                       Set Search Limits
Resort results by:



                                                                                                                   Copyright
    #      Name (NALL) <                                           Full Title                                                       Date
                                                                                                                    Number
         David & Goliath,
                               Goodbye kitty.                                                                 VA0001266045          2004
[ 51 ]   Inc.
         David & Goliath,
                               Goodbye Kitty 2005 wall calendar.                                              TX0006101243          2004
[ 52 ]   Inc.
         David & Goliath,
                               Goodbye Kitty Spring 2002.                                                     VA0001665309          2001
[ 53 ]   Inc.
         David & Goliath,
                               Guy magnet : no. 4208.                                                         VA0001244059          2004
[ 54 ]   Inc.
         David & Goliath,
                               Have a smelly valentines! : no. 4424.                                          VA0001244057          2004
[ 55 ]   Inc.
         David & Goliath,
                               I just wanted some cheese : no. 4000.                                          VA0001266069          2004
[ 56 ]   Inc.
         David & Goliath,
                               I only wipe when it starts to itch : no. 2549.                                 VA0001256491          2004
[ 57 ]   Inc.
         David & Goliath,
                               If boys are so brave, why do they run from cats? : no. 1753.                   VA0001255718          2002
[ 58 ]   Inc.
         David & Goliath,
                               I'll show you mine, if you show me yours : no. 4207.                           VA0001244061          2004
[ 59 ]   Inc.
         David & Goliath,
                               I'm good in the sack : no. 4313.                                               VA0001255650          2004
[ 60 ]   Inc.
         David & Goliath,
                               It's all fun and games, until someone loses an eye--then it's a party! : no. 3155. VA0001244074      2004
[ 61 ]   Inc.
         David & Goliath,
                               KIA advertising campaign.                                                      PAu002484072          2000
[ 62 ]   Inc.
         David & Goliath,
                               Lobotomy, how to train boys : no. 1205.                                        VA0001256485          2000
[ 63 ]   Inc.
         David & Goliath,
                               MEET ALL THE LITTLE LOSERS.                                                    VA0001688782          2007
[ 64 ]   Inc.
         David & Goliath,
                               MEET ALL THE LITTLE LOSERS.                                                    VA0001688781          2007
[ 65 ]   Inc.
         David & Goliath,
                               No. 2553.                                                                      VA0001256497          2004
[ 66 ]   Inc.
         David & Goliath,
                               Not again! : no. 3176.                                                         VA0001266067          2004
[ 67 ]   Inc.
         David & Goliath,


                                                                                                                                           22


                                                                                                                                                26
     Case 1:20-ap-01118-MB                       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                            Desc
                                                Main Document    Page 27 of 110

              Case 1:20-ap-01118-MB                 Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                                   Desc
                                                    Main Document   Page 24 of 96




[ 68 ]   Inc.                        Once I ate dog food and it got me real sick : no. 1678.                              VA0001256483             2002

         David & Goliath,
                                     Once I farted in class and everyone laughed : no. 1681.                              VA0001244069             2002
[ 69 ]   Inc.
         David & Goliath,
                                     Please don't feed the boys! : no. 3177.                                              VA0001256492             2004
[ 70 ]   Inc.
         David & Goliath,
                                     Proof that not all boys are stupid : no. 4316.                                       VA0001244072             2004
[ 71 ]   Inc.
         David & Goliath,
                                     Sling-shots are dangerous, so aim good! : no. 1866.                                  VA0001266068             2002
[ 72 ]   Inc.
         David & Goliath,            Sometimes I like to run around in just my stinky socks for no reason : no.
                                                                                                                          VA0001244071             2004
[ 73 ]   Inc.                        4155.
         David & Goliath,
                                     Sometimes I like to run around in my underwear for no reason : no. 1679.             VA0001266073             2002
[ 74 ]   Inc.
         David & Goliath,
                                     Stupid factory where boys are made : no. 2020.                                       VA0001266071             2002
[ 75 ]   Inc.

                                                                                                                                      Set Search Limits
Resort results by:




                                                             Clear Selected    Retain Selected

                                                                      1 26 51 76


                                                        Save, Print and Email (Help Page)
                                   Records         Select Format:    Full Record         Format for Print/Save

                                All on Page
                                Selected On Page Enter your email address:                                            Email
                                Selected all Pages
Search for:   David & Goliath          Search by:     Name (Crichton Michael; Walt Disney Company)               Item type:   None

  25 records per page                                                               Submit       Reset



                                                     Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright | Copyright Office Home
                                            Page | Library of Congress Home Page




                                                                                                                                                          23


                                                                                                                                                               27
   Case 1:20-ap-01118-MB                     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                       Desc
                                            Main Document    Page 28 of 110

          Case 1:20-ap-01118-MB                Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                             Desc
                                               Main Document   Page 25 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = David & Goliath
Search Results: Displaying 26 through 50 of 94 entries.

                                                                 1 26 51 76


                                                                                                                          Set Search Limits
Resort results by:



    #       Name (NALL) <                                           Full Title                                     Copyright Number Date
   [ 26 ] David & Goliath, Inc. Boys can't do laundry : no. 4074.                                                  VA0001244066        2004
   [ 27 ] David & Goliath, Inc. Boys can't swim : no. 4422.                                                        VA0001244073        2004
   [ 28 ] David & Goliath, Inc. Boys cheat--cut off their feet : no. 4213.                                         VA0001244077        2004
   [ 29 ] David & Goliath, Inc. Boys eat boogers when nobody's watching : no. 1865.                                VA0001256490        2002
   [ 30 ] David & Goliath, Inc. Boys eat bugs! : no. 2000.                                                         VA0001266070        2002
   [ 31 ] David & Goliath, Inc. Boys eat dirt : no. 2546.                                                          VA0001256484        2004
   [ 32 ] David & Goliath, Inc. Boys eat paste : no. 1864.                                                         VA0001266072        2002
   [ 33 ] David & Goliath, Inc. Boy's lie, make them cry! : no. 1922.                                              VA0001256489        2002
   [ 34 ] David & Goliath, Inc. Boys lie, throw pie! : no. 2550.                                                   VA0001256481        2004
   [ 35 ] David & Goliath, Inc. Boys make good pets, everyone should own one : no. 1751.                           VA0001244070        2002
   [ 36 ] David & Goliath, Inc. Boys make ugly girls : no. 2562.                                                   VA0001256486        2004
   [ 37 ] David & Goliath, Inc. Boys pee on toilet seats! : no. 4210.                                              VA0001244068        2004
   [ 38 ] David & Goliath, Inc. Boys stink : no. 3175.                                                             VA0001256408        2004
   [ 39 ] David & Goliath, Inc. Boys wet their pants when no one's watching! : no. 4212.                           VA0001244076        2004
   [ 40 ] David & Goliath, Inc. Brown noser : no. 4073.                                                            VA0001255721        2004
   [ 41 ] David & Goliath, Inc. Buster brown.                                                                      VAu000717225        2006
   [ 42 ] David & Goliath, Inc. Chicks dig metal! : no. 2556.                                                      VA0001256495        2004
   [ 43 ] David & Goliath, Inc. Chicks rule!                                                                       VA0001266048        2004
   [ 44 ] David & Goliath, Inc. Cross your t's and dot your i's : no. 4216.                                        VA0001244063        2004
   [ 45 ] David & Goliath, Inc. Cutie.                                                                             VA0001266047        2004
   [ 46 ] David & Goliath, Inc. Don't eat poop, unless you wash it first : no. 2552.                               VA0001256488        2004
   [ 47 ] David & Goliath, Inc. Don't kick a cat--unless it's over 3 pounds : no. 4209.                            VA0001244064        2004
   [ 48 ] David & Goliath, Inc. Don't put a cat on your head, it hurts real bad : no. 1680.                        VA0001256487        2002
   [ 49 ] David & Goliath, Inc. Don't stick a fork in the electrical socket. It doesn't feel so good : no. 4214.   VA0001244075        2004
   [ 50 ] David & Goliath, Inc. Evolution of a boy : no. 1947.                                                     VA0001256494        2002

                                                                                                                          Set Search Limits
Resort results by:




                                                        Clear Selected   Retain Selected



                                                                                                                                              24


                                                                                                                                                   28
   Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                                         Main Document    Page 29 of 110

          Case 1:20-ap-01118-MB             Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34            Desc
                                            Main Document   Page 26 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = David & Goliath
Search Results: Displaying 1 through 25 of 94 entries.

                                                            1 26 51 76


                                                                                                      Set Search Limits
Resort results by:



                                                                                                   Copyright
   #          Name (NALL) <                                         Full Title                                     Date
                                                                                                    Number




   [ 8 ] David & Goliath, Inc.    Boogers are a good source of protein : no. 4314.               VA0001274314      2004
   [ 9 ] David & Goliath, Inc.    Books "boys are stupid, throw rocks at them & 1 other title.   V3608D186         2011

         David & Goliath, Inc.    Boy, girl, boy, girl.                                          VA0001266516      2002
[ 10 ]

         David & Goliath, Inc.    Boys are afraid of the dark! : no. 1915.                       VA0001244065      2002
[ 11 ]

         David & Goliath, Inc.    Boys are dumb : no. 1023.                                      VA0001256496      2000
[ 12 ]

         David & Goliath, Inc.    Boys are jerks, make them wear ugly skirts : no. 4075.         VA0001255719      2004
[ 13 ]

         David & Goliath, Inc.    Boys are smelly.                                               VA0001266044      2004
[ 14 ]

         David & Goliath, Inc.    Boys are smelly, kick them in the belly : no. 4211.            VA0001255720      2004
[ 15 ]

         David & Goliath, Inc.    Boys are smelly : no. 1029.                                    VA0001266065      2000
[ 16 ]

         David & Goliath, Inc.    Boys are so dumb, they can't even chew : no. 2563.             VA0001256493      2004
[ 17 ]

         david & goliath, Inc.    Boys are stupid 2005 wall calendar.                            TX0006101261      2004
[ 18 ]



                                                                                                                          25


                                                                                                                               29
     Case 1:20-ap-01118-MB                      Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                            Desc
                                               Main Document    Page 30 of 110

              Case 1:20-ap-01118-MB                 Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                                  Desc
                                                    Main Document   Page 27 of 96




         David & Goliath, Inc.           Boys are stupid 2006 wall calendar.                                                 TX0006180816         2005
[ 19 ]

         David & Goliath, Inc.           Boys are stupid, just ask cupid! : no. 4423.                                        VA0001255722         2004
[ 20 ]

         David & Goliath, Inc.           Boys are stupid, throw rocks at them!                                               VA0001269154         2002
[ 21 ]

         David & Goliath, Inc.           Boys Are Stupid, Throw Rocks At Them! & 1 other titles; ; books.                    V9938D305            2016
[ 22 ]

         David & Goliath, Inc.           Boys are stupid, throw snowballs at them! : no. 4427.                               VA0001266066         2004
[ 23 ]

         David & Goliath, Inc.           Boys are stupider, send them to Jupiter : no. 2071.                                 VA0001244067         2002
[ 24 ]

         David & Goliath, Inc.           Boys can't accessorize : no. 4072.                                                  VA0001244062         2004
[ 25 ]

                                                                                                                                     Set Search Limits
Resort results by:




                                                           Clear Selected     Retain Selected

                                                                    1 26 51 76


                                                       Save, Print and Email (Help Page)
                                   Records       Select Format:    Full Record          Format for Print/Save

                                All on Page
                                Selected On Page Enter your email address:                                           Email
                                Selected all Pages
Search for:   David & Goliath          Search by:   Name (Crichton Michael; Walt Disney Company)                Item type:   None

  25 records per page                                                              Submit       Reset



                                                    Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright | Copyright Office Home
                                            Page | Library of Congress Home Page




                                                                                                                                                         26


                                                                                                                                                              30
   Case 1:20-ap-01118-MB                     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                       Desc
                                            Main Document    Page 31 of 110

          Case 1:20-ap-01118-MB                Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                             Desc
                                               Main Document   Page 28 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = David & Goliath
Search Results: Displaying 26 through 50 of 94 entries.

                                                                 1 26 51 76


                                                                                                                          Set Search Limits
Resort results by:



    #       Name (NALL) <                                           Full Title                                     Copyright Number Date
   [ 26 ] David & Goliath, Inc. Boys can't do laundry : no. 4074.                                                  VA0001244066        2004
   [ 27 ] David & Goliath, Inc. Boys can't swim : no. 4422.                                                        VA0001244073        2004
   [ 28 ] David & Goliath, Inc. Boys cheat--cut off their feet : no. 4213.                                         VA0001244077        2004
   [ 29 ] David & Goliath, Inc. Boys eat boogers when nobody's watching : no. 1865.                                VA0001256490        2002
   [ 30 ] David & Goliath, Inc. Boys eat bugs! : no. 2000.                                                         VA0001266070        2002
   [ 31 ] David & Goliath, Inc. Boys eat dirt : no. 2546.                                                          VA0001256484        2004
   [ 32 ] David & Goliath, Inc. Boys eat paste : no. 1864.                                                         VA0001266072        2002
   [ 33 ] David & Goliath, Inc. Boy's lie, make them cry! : no. 1922.                                              VA0001256489        2002
   [ 34 ] David & Goliath, Inc. Boys lie, throw pie! : no. 2550.                                                   VA0001256481        2004
   [ 35 ] David & Goliath, Inc. Boys make good pets, everyone should own one : no. 1751.                           VA0001244070        2002
   [ 36 ] David & Goliath, Inc. Boys make ugly girls : no. 2562.                                                   VA0001256486        2004
   [ 37 ] David & Goliath, Inc. Boys pee on toilet seats! : no. 4210.                                              VA0001244068        2004
   [ 38 ] David & Goliath, Inc. Boys stink : no. 3175.                                                             VA0001256408        2004
   [ 39 ] David & Goliath, Inc. Boys wet their pants when no one's watching! : no. 4212.                           VA0001244076        2004
   [ 40 ] David & Goliath, Inc. Brown noser : no. 4073.                                                            VA0001255721        2004
   [ 41 ] David & Goliath, Inc. Buster brown.                                                                      VAu000717225        2006
   [ 42 ] David & Goliath, Inc. Chicks dig metal! : no. 2556.                                                      VA0001256495        2004
   [ 43 ] David & Goliath, Inc. Chicks rule!                                                                       VA0001266048        2004
   [ 44 ] David & Goliath, Inc. Cross your t's and dot your i's : no. 4216.                                        VA0001244063        2004
   [ 45 ] David & Goliath, Inc. Cutie.                                                                             VA0001266047        2004
   [ 46 ] David & Goliath, Inc. Don't eat poop, unless you wash it first : no. 2552.                               VA0001256488        2004
   [ 47 ] David & Goliath, Inc. Don't kick a cat--unless it's over 3 pounds : no. 4209.                            VA0001244064        2004
   [ 48 ] David & Goliath, Inc. Don't put a cat on your head, it hurts real bad : no. 1680.                        VA0001256487        2002
   [ 49 ] David & Goliath, Inc. Don't stick a fork in the electrical socket. It doesn't feel so good : no. 4214.   VA0001244075        2004
   [ 50 ] David & Goliath, Inc. Evolution of a boy : no. 1947.                                                     VA0001256494        2002

                                                                                                                          Set Search Limits
Resort results by:




                                                        Clear Selected   Retain Selected



                                                                                                                                              27


                                                                                                                                                   31
   Case 1:20-ap-01118-MB                    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                       Desc
                                           Main Document    Page 32 of 110

         Case 1:20-ap-01118-MB               Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                            Desc
                                             Main Document   Page 29 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = David & Goliath
Search Results: Displaying 51 through 75 of 94 entries.

                                                               1 26 51 76


                                                                                                                       Set Search Limits
Resort results by:



                                                                                                                   Copyright
    #      Name (NALL) <                                           Full Title                                                       Date
                                                                                                                    Number
         David & Goliath,
                               Goodbye kitty.                                                                 VA0001266045          2004
[ 51 ]   Inc.
         David & Goliath,
                               Goodbye Kitty 2005 wall calendar.                                              TX0006101243          2004
[ 52 ]   Inc.
         David & Goliath,
                               Goodbye Kitty Spring 2002.                                                     VA0001665309          2001
[ 53 ]   Inc.
         David & Goliath,
                               Guy magnet : no. 4208.                                                         VA0001244059          2004
[ 54 ]   Inc.
         David & Goliath,
                               Have a smelly valentines! : no. 4424.                                          VA0001244057          2004
[ 55 ]   Inc.
         David & Goliath,
                               I just wanted some cheese : no. 4000.                                          VA0001266069          2004
[ 56 ]   Inc.
         David & Goliath,
                               I only wipe when it starts to itch : no. 2549.                                 VA0001256491          2004
[ 57 ]   Inc.
         David & Goliath,
                               If boys are so brave, why do they run from cats? : no. 1753.                   VA0001255718          2002
[ 58 ]   Inc.
         David & Goliath,
                               I'll show you mine, if you show me yours : no. 4207.                           VA0001244061          2004
[ 59 ]   Inc.
         David & Goliath,
                               I'm good in the sack : no. 4313.                                               VA0001255650          2004
[ 60 ]   Inc.
         David & Goliath,
                               It's all fun and games, until someone loses an eye--then it's a party! : no. 3155. VA0001244074      2004
[ 61 ]   Inc.
         David & Goliath,
                               KIA advertising campaign.                                                      PAu002484072          2000
[ 62 ]   Inc.
         David & Goliath,
                               Lobotomy, how to train boys : no. 1205.                                        VA0001256485          2000
[ 63 ]   Inc.
         David & Goliath,
                               MEET ALL THE LITTLE LOSERS.                                                    VA0001688782          2007
[ 64 ]   Inc.
         David & Goliath,
                               MEET ALL THE LITTLE LOSERS.                                                    VA0001688781          2007
[ 65 ]   Inc.
         David & Goliath,
                               No. 2553.                                                                      VA0001256497          2004
[ 66 ]   Inc.
         David & Goliath,
                               Not again! : no. 3176.                                                         VA0001266067          2004
[ 67 ]   Inc.
         David & Goliath,


                                                                                                                                           28


                                                                                                                                                32
     Case 1:20-ap-01118-MB                       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                            Desc
                                                Main Document    Page 33 of 110

              Case 1:20-ap-01118-MB                 Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                                   Desc
                                                    Main Document   Page 30 of 96




[ 68 ]   Inc.                        Once I ate dog food and it got me real sick : no. 1678.                              VA0001256483             2002

         David & Goliath,
                                     Once I farted in class and everyone laughed : no. 1681.                              VA0001244069             2002
[ 69 ]   Inc.
         David & Goliath,
                                     Please don't feed the boys! : no. 3177.                                              VA0001256492             2004
[ 70 ]   Inc.
         David & Goliath,
                                     Proof that not all boys are stupid : no. 4316.                                       VA0001244072             2004
[ 71 ]   Inc.
         David & Goliath,
                                     Sling-shots are dangerous, so aim good! : no. 1866.                                  VA0001266068             2002
[ 72 ]   Inc.
         David & Goliath,            Sometimes I like to run around in just my stinky socks for no reason : no.
                                                                                                                          VA0001244071             2004
[ 73 ]   Inc.                        4155.
         David & Goliath,
                                     Sometimes I like to run around in my underwear for no reason : no. 1679.             VA0001266073             2002
[ 74 ]   Inc.
         David & Goliath,
                                     Stupid factory where boys are made : no. 2020.                                       VA0001266071             2002
[ 75 ]   Inc.

                                                                                                                                      Set Search Limits
Resort results by:




                                                             Clear Selected    Retain Selected

                                                                      1 26 51 76


                                                        Save, Print and Email (Help Page)
                                   Records         Select Format:    Full Record         Format for Print/Save

                                All on Page
                                Selected On Page Enter your email address:                                            Email
                                Selected all Pages
Search for:   David & Goliath          Search by:     Name (Crichton Michael; Walt Disney Company)               Item type:   None

  25 records per page                                                               Submit       Reset



                                                     Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright | Copyright Office Home
                                            Page | Library of Congress Home Page




                                                                                                                                                          29


                                                                                                                                                               33
   Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                              Desc
                                         Main Document    Page 34 of 110

          Case 1:20-ap-01118-MB             Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                   Desc
                                            Main Document   Page 31 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = David & Goliath
Search Results: Displaying 76 through 94 of 94 entries.

                                                               1 26 51 76


                                                                                                             Set Search Limits
Resort results by:



                                                                                                          Copyright
   #            Name (NALL) <                                           Full Title                                        Date
                                                                                                           Number

         David & Goliath, Inc.          Sweet-n-sour puss.                                             VAu000629041       2004
[ 76 ]

         David & Goliath, Inc.          Swirlies are fun! : no. 4084.                                  VA0001244058       2004
[ 77 ]

         David & Goliath, Inc.          Trendy Wendy 2006 wall calendar.                               TX0006180815       2005
[ 78 ]

         David & Goliath, Inc.          Types of men, pick one.                                        VA0001299549       2004
[ 79 ]

         David & Goliath, Inc.          Wacky world of David & Goliath: sticker-a-day 2005 calendar.   TX0006033674       2004
[ 80 ]

         David & Goliath, Inc.          Wee wee! : no. 4215.                                           VA0001244060       2004
[ 81 ]

         David & Goliath, Inc.          Who farted? : no. 2548.                                        VA0001256482       2004
[ 82 ]

         David & Goliath, Inc.          You Rock, You Rule.                                            VA0001771842       2007
[ 83 ]

         David & Goliath, Inc.          You smelt it, you dealt it! : no. 2551.                        VA0001266074       2004
[ 84 ]




                                                                                                                                 30


                                                                                                                                      34
  Case 1:20-ap-01118-MB                  Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                        Main Document    Page 35 of 110

         Case 1:20-ap-01118-MB             Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34            Desc
                                           Main Document   Page 32 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Keyword = Todd H. Goldman
Search Results: Displaying 1 through 25 of 10000 entries.


                                               1 26 51 76 101 126 ... 9976


Your search retrieved more records than can be displayed. Only the first 10,000 will be shown.
                                                                                                   Set Search Limits
 Resort results by:   Relevance



                                                                                                 Copyright
    #       Relevance                                 Full Title                                                Date
                                                                                                  Number
   [1]                  Hot Rod Hot Dog.                                                    TX0008335313 2016
   [2]                  Veggies with Wedgies.                                               TX0007895332 2014
   [3]                  One Potato, Two Potato.                                             TX0007789020 2013
   [4]                  BUS DRIVER.                                                         TX0007694279 2013
   [5]                  PEAS ON EARTH.                                                      TX0007586942 2012
   [6]                  ANIMAL SOUP.                                                        TX0007213527 2010
   [7]                  ZOO I DREW.                                                         TX0007043289 2009
   [8]                  How to break up with your boyfriend.                                VA0001135897 2000
   [9]                  [Girlie girl]                                                       VA0001135896 2000
   [ 10 ]               Ex-boyfriend.                                                       VA0001135895 2000
   [ 11 ]               How to get a boyfriend.                                             VA0001135894 2000
   [ 12 ]               Boys are smelly.                                                    VA0001135893 2000
   [ 13 ]               Boys are stupid 2006 wall calendar.                                 TX0006180816 2005
   [ 14 ]               Trendy Wendy 2006 wall calendar.                                    TX0006180815 2005
   [ 15 ]               Boys are stupid, throw rocks at them!                               TX0006164201 2005
   [ 16 ]               Boys are stupid 2005 wall calendar.                                 TX0006101261 2004
   [ 17 ]               Goodbye Kitty 2005 wall calendar.                                   TX0006101243 2004
   [ 18 ]               Local option taxes and the new subregionalism in transportation
                                                                                            TX0005931975 2004
                        planning.
                        Recycling as economic development : toward a framework for strategic
   [ 19 ]                                                                                    TX0004559670 1997
                        materials planning.
   [ 20 ]               Man who played God.                                                 PA0000993164 1994

                                                                                                                       31


                                                                                                                            35
   Case 1:20-ap-01118-MB                Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                Desc
                                       Main Document    Page 36 of 110

           Case 1:20-ap-01118-MB            Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34     Desc
                                            Main Document   Page 33 of 96




  [ 21 ]               All that glisters.                                                 PAu001671704 1992
  [ 22 ]               Bikeweek : television show proposal.                               PAu001652214 1992
  [ 23 ]               Man who played God.                                                V2981P485        1994
  [ 24 ]               Boys Are Stupid, Throw Rocks At Them! & 1 other titles; ; books.   V9938D305        2016
  [ 25 ]               RAWR!                                                              TX0007790647 2013

                                                                                              Set Search Limits
Resort results by:    Relevance




                                               Clear Selected    Retain Selected

                                               1 26 51 76 101 126 ... 9976


                                            Save, Print and Email (Help Page)
                     Records         Select Format:             Format for Print/Save

               All on Page        Enter your email address:                                 Email
               Selected On Page
               Selected all Pages Save results for later: Save To Bookbag

                                        Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
                     Copyright Office Home Page | Library of Congress Home Page




                                                                                                                  32


                                                                                                                       36
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 37 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 34 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 26 of 36 entries




                                        Life Sucks and Then You Die.

              Type of Work: Text
Registration Number / Date: TX0007450084 / 2011-11-17
           Application Title: Life Sucks and Then You Die.
                       Title: Life Sucks and Then You Die.
                 Description: Book.
       Copyright Claimant: Todd Harris Goldman. Address: c/o Perseus Books Group, 44 Farnsworth Street, 3rd
                              Floor, Boston, MA, 02210, United States.
           Date of Creation: 2011
        Date of Publication: 2011-10-04
 Nation of First Publication: United States
 Authorship on Application: Todd Harris Goldman; Domicile: United States; Citizenship: United States.
                              Authorship: text, artwork.
    Rights and Permissions: Perseus Books Group, 11 Cambridge Center, Cambridge, MA, 02142, (617) 252-
                              5257, permissions@perseusbooks.com
                     Names: Goldman, Todd Harris




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page

                                                                                                              33


                                                                                                                   37
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 38 of 110

       Case 1:20-ap-01118-MB        Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 35 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 27 of 36 entries




                                             PEAS ON EARTH.

              Type of Work: Text
Registration Number / Date: TX0007586942 / 2012-09-04
           Application Title: PEAS ON EARTH.
                       Title: PEAS ON EARTH.
                 Description: Book,.
       Copyright Claimant: Todd Harris Goldman, Transfer: By written agreement. Address: c/o Painted Words,
                              Inc., 310 West 97th Street, #24, New York, NY, 10025.
           Date of Creation: 2011
        Date of Publication: 2012-02-14
 Nation of First Publication: United States
 Authorship on Application: Todd H. Doodler (author of pseudonymous work); Citizenship: United States.
                              Authorship: text, artwork.
    Rights and Permissions: Bette Graber, Robin Corey Books, an imprint of Random House Children’s Books, a
                              division of Random House, Inc., Random House, Inc., 1745 Broadway, New York,
                              NY, 10019, (212) 572-2707, bgraber@randomhouse.com
                     ISBN: 9780307930880
                    Names: Doodler, Todd H.
                           Goldman, Todd Harris




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over

                                                                                                              34


                                                                                                                   38
  Case 1:20-ap-01118-MB             Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                                   Main Document    Page 39 of 110

        Case 1:20-ap-01118-MB        Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                     Main Document   Page 36 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 28 of 36 entries




                           Boys Are Stupid, Throw Rocks At Them! & 1 other titles;

              Type of Work: Recorded Document
         Document Number: V9938D305
        Date of Recordation: 2016-07-15
Entire Copyright Document: V9938 D305 P1-3
          Date of Execution: as of 18Sep15; 21May16
       Date of Certification: 07/13/2016
                        Title: Boys Are Stupid, Throw Rocks At Them! & 1 other titles; ; books.
                       Notes: Short form option.
                    Party 1: Todd Harris Goldman & David & Goliath, Inc.
                    Party 2: Universal Pictures, a division of Universal City Studios, LLC
                      Links: List of Titles
                     Names: Goldman, Todd Harris
                            David & Goliath, Inc.
                            Universal Pictures
                            Universal City Studios, LLC




                                      Save, Print and Email (Help Page)
                       Select Download Format      Full Record   Format for Print/Save

                       Enter your email address:                                         Email




                                   Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |


                                                                                                                35


                                                                                                                     39
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 40 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 37 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Doodler, Todd
Search Results: Displaying 3 of 6 entries




                               Veggies with Wedgies Present Doin' the Wedgie.

              Type of Work: Text
Registration Number / Date: TX0008025155 / 2015-02-10
           Application Title: Veggies with Wedgies Present Doin’ the Wedgie.
                       Title: Veggies with Wedgies Present Doin’ the Wedgie.
                 Description: Book.
       Copyright Claimant: Todd H. Doodler. Address: c/o Simon & Schuster, Inc., 1230 Avenue of the
                              Americas, New York, NY, 10020, United States.
           Date of Creation: 2015
        Date of Publication: 2015-01-06
 Nation of First Publication: United States
 Authorship on Application: Todd H. Doodler; Citizenship: United States. Authorship: text, artwork.
    Rights and Permissions: Simon & Schuster Permissions Dept., c/o Simon & Schuster, Inc., 1230 Avenue of
                              the Americas, New York, NY, 10020, United States, (212) 698-7284
                      ISBN: 9781442493513
                     Names: Doodler, Todd H.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |


                                                                                                              36


                                                                                                                   40
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                                  Main Document    Page 41 of 110

       Case 1:20-ap-01118-MB        Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                    Main Document   Page 38 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 29 of 36 entries




                                                  ANIMAL SOUP.

              Type of Work: Text
Registration Number / Date: TX0007213527 / 2010-09-07
           Application Title: ANIMAL SOUP.
                       Title: ANIMAL SOUP.
                 Description: Book.
       Copyright Claimant: Todd Harris Goldman. Address: c/o Painted Words, Inc., 310 West 97th Street, #24,
                              New York, NY, 10025, United States.
           Date of Creation: 2009
        Date of Publication: 2010-05-11
 Nation of First Publication: United States
 Authorship on Application: Todd H. Doodler, pseud. of Todd Harris Goldman; Domicile: United States;
                              Citizenship: United States. Authorship: text, artwork.
    Rights and Permissions: Alissa Kleinman, Golden Books, an imprint of Random House Children’s Books,
                              Random House, Inc., 1745 Broadway, 3rd Floor, New York, NY, 10019, United
                              States, (212) 782-9375, akleinman@randomhouse.com
                      ISBN: 9780375858086
                     Names: Goldman, Todd Harris
                            Doodler, Todd H., pseud.




                                     Save, Print and Email (Help Page)
                      Select Download Format       Full Record   Format for Print/Save

                      Enter your email address:                                          Email




                                  Help Search History Titles Start Over

                                                                                                               37


                                                                                                                    41
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 42 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 39 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 16 of 36 entries




                                                      Cutie.

              Type of Work: Visual Material
Registration Number / Date: VA0001266047 / 2004-08-13
           Application Title: Cutie pie.
                       Title: Cutie.
                Description: Art reproduction.
       Copyright Claimant: David & Goliath, Inc.
           Date of Creation: 2000
        Date of Publication: approx. 1Jan00
 Authorship on Application: artwork: Todd Goldman, 1968-.
            Copyright Note: C.O. correspondence.
                     Names: Goldman, Todd, 1968-
                            David & Goliath, Inc.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                              38


                                                                                                                   42
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 43 of 110

       Case 1:20-ap-01118-MB        Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 40 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 30 of 36 entries




                                             THE BUS DRIVER.

              Type of Work: Text
Registration Number / Date: TX0007694279 / 2013-03-21
           Application Title: THE BUS DRIVER.
                       Title: THE BUS DRIVER.
                 Description: Book.
       Copyright Claimant: Todd Harris Goldman. Address: c/o Painted Words, Inc., 310 West 97th Street, #24,
                              New York, NY, 10025, United States.
           Date of Creation: 2012
        Date of Publication: 2013-01-08
 Nation of First Publication: United States
 Authorship on Application: Todd H. Doodler, pseud. of Todd Harris Goldman (author of pseudonymous work);
                              Citizenship: United States. Authorship: text, artwork.
    Rights and Permissions: Melanie Flaherty, Robin Corey Books, Random House Children’s Books, Random
                              House, Inc., 1745 Broadway, New York, NY, 10019, United States, (212) 572-2701,
                              mflaherty@randomhouse.com
                      ISBN: 9780307979070
                     Names: Goldman, Todd Harris
                            Doodler, Todd H., pseud.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over

                                                                                                                39


                                                                                                                     43
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 44 of 110

       Case 1:20-ap-01118-MB        Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 41 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 21 of 36 entries




                                            Veggies with Wedgies.

              Type of Work: Text
Registration Number / Date: TX0007895332 / 2014-05-08
           Application Title: Veggies with Wedgies.
                       Title: Veggies with Wedgies.
                 Description: Book, 1 v.
       Copyright Claimant: Todd H. Goldman, Transfer: By written agreement. Address: c/o Simon & Schuster,
                              Inc., 1230 Avenue of the Americas, New York, NY, 10020, United States.
           Date of Creation: 2014
        Date of Publication: 2014-05-06
 Nation of First Publication: United States
 Authorship on Application: Todd H. Doodler; Citizenship: United States. Authorship: text, artwork.
    Rights and Permissions: Simon & Schuster Permissions Dept., c/o Simon & Schuster, Inc., 1230 Avenue of
                              the Americas, New York, NY, 10020, United States, (212) 698-7284
                     ISBN: 9781442493407
                    Names: Doodler, Todd H.
                           Goldman, Todd H.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over



                                                                                                              40


                                                                                                                   44
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                                  Main Document    Page 45 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                    Main Document   Page 42 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 25 of 36 entries




                                                  Dicktionary.

              Type of Work: Text
Registration Number / Date: TX0007172445 / 2010-04-30
           Application Title: Dicktionary.
                       Title: Dicktionary.
                 Description: Book.
       Copyright Claimant: Todd Harris Goldman. Address: C/O Perseus Books Group, 11 Cambridge Center,
                              Cambridge, MA, 02142, United States.
           Date of Creation: 2010
        Date of Publication: 2010-04-06
 Nation of First Publication: United States
 Authorship on Application: Todd Harris Goldman; Domicile: United States; Citizenship: United States.
                              Authorship: text, artwork.
    Rights and Permissions: Perseus Books Group, 11 Cambridge Center, Cambridge, MA, 02142, (617) 252-
                              5257, permissions@perseusbooks.com
                     Names: Goldman, Todd Harris




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record    Format for Print/Save

                      Enter your email address:                                          Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page

                                                                                                               41


                                                                                                                    45
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                        Desc
                                  Main Document    Page 46 of 110

        Case 1:20-ap-01118-MB        Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                     Main Document   Page 43 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 24 of 36 entries




                                             THE ZOO I DREW.

              Type of Work: Text
Registration Number / Date: TX0007043289 / 2009-10-20
           Application Title: THE ZOO I DREW.
                       Title: THE ZOO I DREW.
                 Description: Book.
       Copyright Claimant: Todd Harris Goldman. Address: c/o King Features Syndicate, 300 West 57th Street,
                              15th Floor, New York, NY, 10019, United States.
           Date of Creation: 2009
        Date of Publication: 2009-07-28
 Nation of First Publication: United States
 Authorship on Application: Todd H. Doodler, pseud. of Todd Harris Goldman (author of pseudonymous work);
                              Domicile: United States; Citizenship: United States. Authorship: Entire text and
                              illustrations.
    Rights and Permissions: Alissa Kleinman, Random House Children’s Books, Random House, Inc., 1745
                              Broadway, 3rd Floor, New York, NY, 10019, United States, (212) 782-9375,
                              akleinman@randomhouse.com
                      ISBN: 9780375852015
                     Names: Goldman, Todd Harris
                            Doodler, Todd H., pseud.




                                      Save, Print and Email (Help Page)
                      Select Download Format      Full Record    Format for Print/Save

                      Enter your email address:                                          Email




                                                                                                                 42


                                                                                                                      46
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 47 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 44 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 20 of 36 entries




                                           One Potato, Two Potato.

              Type of Work: Text
Registration Number / Date: TX0007789020 / 2013-10-11
           Application Title: One Potato, Two Potato.
                       Title: One Potato, Two Potato.
                 Description: Book, 1 v.
       Copyright Claimant: Todd H. Goldman. Address: c/o Simon & Schuster, Inc., 1230 Avenue of the
                              Americas, New York, NY, 10020, United States.
           Date of Creation: 2013
        Date of Publication: 2013-10-01
 Nation of First Publication: United States
 Authorship on Application: Todd H. Goldman; Citizenship: United States. Authorship: text, artwork.
    Rights and Permissions: Simon & Schuster Permissions Dept., c/o Simon & Schuster, Inc., 1230 Avenue of
                              the Americas, New York, NY, 10020, United States, (212) 698-7284
                      ISBN: 9781442485174
                     Names: Goldman, Todd H.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |


                                                                                                              43


                                                                                                                   47
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                                  Main Document    Page 48 of 110

       Case 1:20-ap-01118-MB        Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                    Main Document   Page 45 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, TOdd
Search Results: Displaying 22 of 36 entries




                                              Hot Rod Hot Dog.

              Type of Work: Text
Registration Number / Date: TX0008335313 / 2016-09-26
           Application Title: Hot Rod Hot Dog.
                       Title: Hot Rod Hot Dog.
                 Description: Book.
       Copyright Claimant: Todd H. Goldman. Address: c/o Simon & Schuster, Inc., 1230 Avenue of the
                              Americas, New York, NY, 10020, United States.
           Date of Creation: 2016
        Date of Publication: 2016-08-02
 Nation of First Publication: United States
 Authorship on Application: Todd H. Doodler, pseud. of Todd H. Goldman (author of pseudonymous work);
                              Citizenship: United States. Authorship: text, artwork.
    Rights and Permissions: Simon & Schuster, c/o Simon & Schuster, 1230 Avenue of the Americas - 12th
                              Floor, New York, NY, 10020, United States
                     ISBN: 9781481466073
                    Names: Goldman, Todd H.
                           Todd H. Doodler, pseud.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record    Format for Print/Save

                      Enter your email address:                                          Email




                                  Help Search History Titles Start Over


                                                                                                               44


                                                                                                                    48
  Case 1:20-ap-01118-MB             Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                    Desc
                                   Main Document    Page 49 of 110

        Case 1:20-ap-01118-MB         Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34           Desc
                                      Main Document   Page 46 of 96




Database Name: Copyright Catalog (1978 to present)
: Simple Search = Goldman, Todd
:




                                                       RAWR!

              Type of Work: Entry Not Found
Registration Number / Date: TX0007790647 / 2013-10-23
           Application Title: RAWR!
                       Title: RAWR!
                 Description: Book, 1 v.
       Copyright Claimant: Todd Goldman. Address: c/o East West Literary Agency, 1158 26th Street, Suite 462,
                              Santa Monica, CA, 90403, United States.
           Date of Creation: 2013
        Date of Publication: 2013-09-01
 Nation of First Publication: United States
 Authorship on Application: Todd Goldman; Domicile: United States; Citizenship: United States. Authorship:
                              text, artwork.
                     Names: Goldman, Todd




                                                  Record Options
                      Select Download Format:              Format for Print/Save

                      Enter your email address:                                    Email

                      Save results for later:   Save To Bookbag




Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                                45


                                                                                                                     49
              Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                  Desc
                                         Main Document    Page 50 of 110

                 Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34           Desc
                                          Main Document   Page 47 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 31 of 36 entries




                                                  Peas on Earth.

              Type of Work: Visual Material
Registration Number / Date: VA0001135898 / 2002-03-26
                      Title: Peas on Earth.
                Description: Art reproduction.
       Copyright Claimant: Todd Goldman, 1968-
           Date of Creation: 2000
        Date of Publication: 2000-11-13
                     Names: Goldman, Todd, 1968-




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record      Format for Print/Save

                      Enter your email address:                                            Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                                 46


                                                                                                                      50
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 51 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 48 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 29 of 36 entries




                                    How to break up with your boyfriend.

              Type of Work: Visual Material
Registration Number / Date: VA0001135897 / 2002-03-26
                      Title: How to break up with your boyfriend.
                Description: Art reproduction.
       Copyright Claimant: Todd Goldman, 1968-
           Date of Creation: 2000
        Date of Publication: 2000-11-13
                     Names: Goldman, Todd, 1968-




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                              47


                                                                                                                   51
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                        Desc
                                  Main Document    Page 52 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                Desc
                                    Main Document   Page 49 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 27 of 36 entries




                                                  Ex-boyfriend.

              Type of Work: Visual Material
Registration Number / Date: VA0001135895 / 2002-03-26
                      Title: Ex-boyfriend.
                Description: Art reproduction.
       Copyright Claimant: Todd Goldman, 1968-
           Date of Creation: 2000
        Date of Publication: 2000-11-13
                     Names: Goldman, Todd, 1968-




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record     Format for Print/Save

                      Enter your email address:                                           Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                                48


                                                                                                                     52
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                           Desc
                                  Main Document    Page 53 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                   Desc
                                    Main Document   Page 50 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 26 of 36 entries




                                                  Boys are smelly.

              Type of Work: Visual Material
Registration Number / Date: VA0001135893 / 2002-03-26
                      Title: Boys are smelly.
                Description: Art reproduction.
       Copyright Claimant: Todd Goldman, 1968-
           Date of Creation: 2000
        Date of Publication: 2000-11-13
                     Names: Goldman, Todd, 1968-




                                     Save, Print and Email (Help Page)
                      Select Download Format       Full Record       Format for Print/Save

                      Enter your email address:                                              Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                                   49


                                                                                                                        53
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                                  Main Document    Page 54 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                    Main Document   Page 51 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 21 of 36 entries




                                                  Chicks rule!

              Type of Work: Visual Material
Registration Number / Date: VA0001266048 / 2004-08-13
                      Title: Chicks rule!
                Description: Art reproduction.
       Copyright Claimant: David & Goliath, Inc.
           Date of Creation: 2000
        Date of Publication: approx. 1Jan00
 Authorship on Application: artwork: Todd Goldman, 1968-.
            Copyright Note: C.O. correspondence.
                     Names: Goldman, Todd, 1968-
                            David & Goliath, Inc.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record    Format for Print/Save

                      Enter your email address:                                          Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                               50


                                                                                                                    54
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                         Desc
                                  Main Document    Page 55 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                 Desc
                                    Main Document   Page 52 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 25 of 36 entries




                                                  Goodbye kitty.

              Type of Work: Visual Material
Registration Number / Date: VA0001266045 / 2004-08-13
                      Title: Goodbye kitty.
                Description: Art reproduction.
       Copyright Claimant: David & Goliath, Inc.
           Date of Creation: 2000
        Date of Publication: approx. 1Jan00
 Authorship on Application: artwork: Todd Goldman, 1968-.
            Copyright Note: C.O. correspondence.
                     Names: Goldman, Todd, 1968-
                            David & Goliath, Inc.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record      Format for Print/Save

                      Enter your email address:                                            Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                                 51


                                                                                                                      55
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                           Desc
                                  Main Document    Page 56 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                   Desc
                                    Main Document   Page 53 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 23 of 36 entries




                                                  Boys are smelly.

              Type of Work: Visual Material
Registration Number / Date: VA0001266044 / 2004-08-13
                      Title: Boys are smelly.
                Description: Art reproduction.
       Copyright Claimant: David & Goliath, Inc.
           Date of Creation: 2000
        Date of Publication: approx. 1Jan00
 Authorship on Application: artwork: Todd Goldman, 1968-.
            Copyright Note: C.O. correspondence.
                     Names: Goldman, Todd, 1968-
                            David & Goliath, Inc.




                                     Save, Print and Email (Help Page)
                      Select Download Format       Full Record       Format for Print/Save

                      Enter your email address:                                              Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                                   52


                                                                                                                        56
  Case 1:20-ap-01118-MB             Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                                   Main Document    Page 57 of 110

        Case 1:20-ap-01118-MB        Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                     Main Document   Page 54 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 14 of 36 entries




                                 GIRLS ARE WEIRDOS but they smell pretty!

              Type of Work: Text
Registration Number / Date: TX0006952441 / 2008-01-09
           Application Title: GIRLS ARE WEIRDOS but they smell pretty!
                       Title: GIRLS ARE WEIRDOS but they smell pretty!
                 Description: Book, 1 v.
       Copyright Claimant: Todd Harris Goldman. Address: c/o Workman Publishing Co., Inc., 225 Varick
                              Street, New York, New York 10014-4381.
           Date of Creation: 2007
        Date of Publication: 2007-10-01
 Nation of First Publication: United States
 Authorship on Application: Todd Harris Goldman; Citizenship: United States. Authorship: Text and illustrations.
                     Names: Goldman, Todd Harris




                                      Save, Print and Email (Help Page)
                       Select Download Format      Full Record   Format for Print/Save

                       Enter your email address:                                         Email




                                   Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                                   53


                                                                                                                        57
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                                  Main Document    Page 58 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34               Desc
                                    Main Document   Page 55 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 19 of 36 entries




                                                  Fred Is Red.

              Type of Work: Visual Material
Registration Number / Date: VA0001266046 / 2004-08-13
                      Title: Fred Is Red.
                Description: Art reproduction.
       Copyright Claimant: Fred Is Red, Inc.
           Date of Creation: 2003
        Date of Publication: approx. 1Aug03
 Authorship on Application: artwork: Todd Goldman, 1968-, author of a work made for hire.
            Copyright Note: C.O. correspondence.
                     Names: Goldman, Todd, 1968-
                            Fred Is Red, Inc.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record    Format for Print/Save

                      Enter your email address:                                          Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                               54


                                                                                                                    58
  Case 1:20-ap-01118-MB             Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                                   Main Document    Page 59 of 110

        Case 1:20-ap-01118-MB         Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                      Main Document   Page 56 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 17 of 36 entries




                                      Boys are stupid, throw rocks at them!

              Type of Work: Text
Registration Number / Date: TX0006164201 / 2005-04-11
                       Title: Boys are stupid, throw rocks at them!
                      Notes: Cataloged from appl. only.
       Copyright Claimant: Todd Harris Goldman
           Date of Creation: 2005
        Date of Publication: 2005-04-06
                     Names: Goldman, Todd Harris




                                      Save, Print and Email (Help Page)
                       Select Download Format      Full Record    Format for Print/Save

                       Enter your email address:                                          Email




                                    Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                                55


                                                                                                                     59
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 60 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 57 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 20 of 36 entries




                                                      Cutie.

              Type of Work: Visual Material
Registration Number / Date: VA0001266047 / 2004-08-13
           Application Title: Cutie pie.
                       Title: Cutie.
                Description: Art reproduction.
       Copyright Claimant: David & Goliath, Inc.
           Date of Creation: 2000
        Date of Publication: approx. 1Jan00
 Authorship on Application: artwork: Todd Goldman, 1968-.
            Copyright Note: C.O. correspondence.
                     Names: Goldman, Todd, 1968-
                            David & Goliath, Inc.




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                              56


                                                                                                                   60
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                         Desc
                                  Main Document    Page 61 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34                 Desc
                                    Main Document   Page 58 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 28 of 36 entries




                                                   [Girlie girl]

              Type of Work: Visual Material
Registration Number / Date: VA0001135896 / 2002-03-26
                       Title: [Girlie girl]
                Description: Art reproduction.
                      Notes: Title from appl.
       Copyright Claimant: Todd Goldman, 1968-
           Date of Creation: 2000
        Date of Publication: 2000-11-13
                     Names: Goldman, Todd, 1968-




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record      Format for Print/Save

                      Enter your email address:                                            Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                                 57


                                                                                                                      61
  Case 1:20-ap-01118-MB            Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                      Desc
                                  Main Document    Page 62 of 110

        Case 1:20-ap-01118-MB       Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34              Desc
                                    Main Document   Page 59 of 96




Public Catalog
Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = Goldman, Todd
Search Results: Displaying 30 of 36 entries




                                           How to get a boyfriend.

              Type of Work: Visual Material
Registration Number / Date: VA0001135894 / 2002-03-26
                      Title: How to get a boyfriend.
                Description: Art reproduction.
       Copyright Claimant: Todd Goldman, 1968-
           Date of Creation: 2000
        Date of Publication: 2000-11-13
                     Names: Goldman, Todd, 1968-




                                     Save, Print and Email (Help Page)
                      Select Download Format      Full Record   Format for Print/Save

                      Enter your email address:                                         Email




                                  Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




                                                                                                              58


                                                                                                                   62
Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08    Desc
                         Main Document    Page 63 of 110

 Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34    Desc
                         Main Document   Page 60 of 96




                        EXHIBIT 2
                                                                                   63
Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                   Desc
                         Main Document    Page 64 of 110

   Case 1:20-ap-01118-MB     Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34         Desc
                             Main Document   Page 61 of 96

     Case 1:18-bk-12979-MB   Claim 13   Filed 09/18/19   Desc Main Document   Page 8 of
                                              31




                                                                                    8


                                                                                                  59


                                                                                                       64
Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                   Desc
                         Main Document    Page 65 of 110

   Case 1:20-ap-01118-MB     Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34         Desc
                             Main Document   Page 62 of 96

     Case 1:18-bk-12979-MB   Claim 13   Filed 09/18/19   Desc Main Document   Page 9 of
                                              31




                                                                                    9


                                                                                                  60


                                                                                                       65
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 66 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 63 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 10 of
                                                31




                                                                                    10


                                                                                                    61


                                                                                                         66
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 67 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 64 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 11 of
                                                31




                                                                                    11


                                                                                                    62


                                                                                                         67
Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08    Desc
                         Main Document    Page 68 of 110

 Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34    Desc
                         Main Document   Page 65 of 96




                        EXHIBIT 3
                                                                                   68
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 69 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 66 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 16 of
                                                31




                                                                                    16


                                                                                                    63


                                                                                                         69
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 70 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 67 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 17 of
                                                31




                                                                                    17


                                                                                                    64


                                                                                                         70
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 71 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 68 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 18 of
                                                31




                                                                                    18


                                                                                                    65


                                                                                                         71
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 72 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 69 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 19 of
                                                31




                                                                                    19


                                                                                                    66


                                                                                                         72
Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08    Desc
                         Main Document    Page 73 of 110

 Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34    Desc
                         Main Document   Page 70 of 96




                        EXHIBIT 4
                                                                                   73
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 74 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 71 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 23 of
                                                31




                                                                                    23


                                                                                                    67


                                                                                                         74
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 75 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 72 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 24 of
                                                31




                                                                                    24


                                                                                                    68


                                                                                                         75
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 76 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 73 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 25 of
                                                31




                                                                                    25


                                                                                                    69


                                                                                                         76
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 77 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 74 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 26 of
                                                31




                                                                                    26


                                                                                                    70


                                                                                                         77
Case 1:20-ap-01118-MB         Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                             Main Document    Page 78 of 110

   Case 1:20-ap-01118-MB      Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34          Desc
                              Main Document   Page 75 of 96

     Case 1:18-bk-12979-MB    Claim 13   Filed 09/18/19   Desc Main Document   Page 27 of
                                                31




                                                                                    27


                                                                                                    71


                                                                                                         78
Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08    Desc
                         Main Document    Page 79 of 110

 Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34    Desc
                         Main Document   Page 76 of 96




                        EXHIBIT 5
                                                                                   79
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 80 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 77 of 96




                                                                                           72


                                                                                                80
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 81 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 78 of 96




                                                                                           73


                                                                                                81
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 82 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 79 of 96




                                                                                           74


                                                                                                82
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 83 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 80 of 96




                                                                                           75


                                                                                                83
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 84 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 81 of 96




                                                                                           76


                                                                                                84
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 85 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 82 of 96




                                                                                           77


                                                                                                85
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 86 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 83 of 96




                                                                                           78


                                                                                                86
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 87 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 84 of 96




                                                                                           79


                                                                                                87
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 88 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 85 of 96




                                                                                           80


                                                                                                88
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 89 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 86 of 96




                                                                                           81


                                                                                                89
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 90 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 87 of 96




                                                                                           82


                                                                                                90
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 91 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 88 of 96




                                                                                           83


                                                                                                91
Case 1:20-ap-01118-MB        Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08           Desc
                            Main Document    Page 92 of 110

    Case 1:20-ap-01118-MB     Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                              Main Document   Page 89 of 96

Filing # 48581176 E-Filed 11/07/2016 01:50:52 PM




                                                                                             84


                                                                                                  92
Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08    Desc
                         Main Document    Page 93 of 110

 Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34    Desc
                         Main Document   Page 90 of 96




                        EXHIBIT 6
                                                                                   93
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08          Desc
                           Main Document    Page 94 of 110

   Case 1:20-ap-01118-MB    Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 91 of 96




                                                                                           85


                                                                                                94
Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08    Desc
                         Main Document    Page 95 of 110

 Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34    Desc
                         Main Document   Page 92 of 96




                        EXHIBIT 7
                                                                                   95
Case 1:20-ap-01118-MB    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08             Desc
                        Main Document    Page 96 of 110

    Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 93 of 96




                                                                                           86



                                                                                                96
Case 1:20-ap-01118-MB    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08             Desc
                        Main Document    Page 97 of 110

    Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 94 of 96




                                                                                           87



                                                                                                97
Case 1:20-ap-01118-MB    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08             Desc
                        Main Document    Page 98 of 110

    Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 95 of 96




                                                                                           88



                                                                                                98
Case 1:20-ap-01118-MB    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08             Desc
                        Main Document    Page 99 of 110

    Case 1:20-ap-01118-MB   Doc 1 Filed 12/09/20 Entered 12/09/20 15:53:34   Desc
                            Main Document   Page 96 of 96




                                                                                           89



                                                                                                99
          Case 1:20-ap-01118-MB                   Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                             Desc
                                                 Main Document   Page 100 of 110


         Case 1:20-ap-01118-MB                    Doc 2-1 Filed 12/09/20 Entered 12/10/20 09:50:02                                           Desc
                                                    AP-Summons Page 1 of 4


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Annie Y Stoops
Arent Fox LLP
555 W Fifth St 48Fl
Los Angeles, CA 90013
213−629−7400




Plaintiff or Attorney for Plaintiff

                                   UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA − SAN FERNANDO VALLEY
In re:

                                                                              CASE NO.:    1:18−bk−12979−MB

Todd Harris Goldman                                                           CHAPTER:     7


                                                                              ADVERSARY NUMBER:         1:20−ap−01118−MB
                                                               Debtor(s).

David Seror


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Todd Harris Goldman                                                                  PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
01/11/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                February 18, 2021
             Time:                01:30 PM
             Hearing Judge:       Martin R. Barash
             Location:            21041 Burbank Blvd, Crtrm 303, Woodland Hills, CA 91367



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC


                                                                                                                                                    100
        Case 1:20-ap-01118-MB                    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                             Desc
                                                Main Document   Page 101 of 110


      Case 1:20-ap-01118-MB                     Doc 2-1 Filed 12/09/20 Entered 12/10/20 09:50:02                                           Desc
                                                  AP-Summons Page 2 of 4


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: December 10, 2020




                                                                                        By:        "s/" Ana Gasparian
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC


                                                                                                                                                   101
      Case 1:20-ap-01118-MB                    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                             Desc
                                              Main Document   Page 102 of 110


      Case 1:20-ap-01118-MB                      Doc 2-1 Filed 12/09/20 Entered 12/10/20 09:50:02                                           Desc
                                                   AP-Summons Page 3 of 4



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
David Seror                                                                  Todd Harris Goldman
                                                                             Maya Hamblet
                                                                             Matthew Roch Argall
                                                                             Roy Revivo
                                                                             Andrew Goldman
                                                                             David & Goliath, Inc.
                                                                             Nerf Pong Productions, LLC
                                                                             The Ross Art Group Inc.




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A


                                                                                                                                                   102
         Case 1:20-ap-01118-MB                       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                              Desc
                                                    Main Document   Page 103 of 110

        Case 1:20-ap-01118-MB                        Doc 2-1 Filed 12/09/20 Entered 12/10/20 09:50:02                                           Desc
                                                       AP-Summons Page 4 of 4



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC


                                                                                                                                                        103
Case 1:20-ap-01118-MB        Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                       Desc
                            Main Document   Page 104 of 110

  Case 1:20-ap-01118-MB        Doc 2 Filed 12/09/20 Entered 12/10/20 09:50:02             Desc
                               Main Document     Page 1 of 5

                          STATUS CONFERENCE PROCEDURES
                           FOR THE HON. MARTIN R. BARASH

            The Court holds status conferences in all adversary proceedings and in
    chapter 11 cases. An initial status conference in adversary proceedings will be set
    for a date that is approximately 60 days after commencement of the proceeding.
    An initial status conference in chapter 11 cases will be set for a date that is
    approximately 30-40 days after the case is filed.

          The trial counsel for each of the parties must appear at the initial status
    conference in adversary proceedings. The debtor, counsel to the debtor, and
    counsel to any creditors committee or equity committee appointed in the case must
    appear in person at the initial chapter 11 status conference. Unless otherwise
    ordered by the Court, parties and counsel may attend subsequent status
    conferences telephonically in accordance with Judge Barash’s telephonic
    appearance procedures. 1

           A copy of these instructions must be attached to every complaint served in
    an adversary proceeding. The party serving such complaint must attach as Exhibit
    A hereto a copy of Local Bankruptcy Rules (“LBR”) Form F 7016-
    1.STATUS.REPORT. The proof of service for the complaint must expressly
    indicate that a copy of these instructions was served with the complaint.

       I.   STATUS REPORTS: ADVERSARY PROCEEDINGS

           A thorough, written status report, filed fourteen days in advance, is required
    before every initial or continued adversary proceeding status conference.

            For adversary proceeding status conferences, the status report must be
    a joint status report in a form substantially similar to LBR Form F 7016-
    1.STATUS.REPORT. This form is available on the Court’s website. Failure to file
    a joint status report may result in the imposition of monetary sanctions or the status
    conference being continued and parties being ordered to redo the status report to
    conform to the Local Bankruptcy Rule Form.

             Pursuant to LBR 7016-1(a)(3), if a defendant has not responded to the
    complaint or fails to cooperate in the preparation of a joint status report, the plaintiff
    is required to file a unilateral status report not less than seven days before the date
    scheduled for the status conference. This unilateral status report must contain the
    information in Sections A–E of LBR F 7016-1.STATUS.REPORT. The unilateral
    status report shall include a declaration setting forth the attempts made by the
    plaintiff to contact or obtain the cooperation of the defendant in the preparation of a
    joint status report.



            1
            These procedures available on the Court’s website,
    www.cacb.uscourts.gov, by clicking on the “Judges” menu, selecting “Our Judges,”
    selecting Hon. Martin R. Barash, and thereafter selecting the “Instructions/
    Procedures” tab.
                                                                                       4 / 2015



                                                                                                         104
Case 1:20-ap-01118-MB        Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                            Main Document   Page 105 of 110

  Case 1:20-ap-01118-MB   Doc 2 Filed 12/09/20 Entered 12/10/20 09:50:02              Desc
                          Main Document     Page 2 of 5
       A. Limited Exceptions Where Status Report Not Required.

           A status report (either joint or unilateral) is not required only in the
    following limited circumstances:

               1. The matter is an adversary proceeding and, prior to the date
                  scheduled for the status conference, the Court has entered an order
                  approving a stipulation that resolves all issues raised by the
                  adversary proceeding and provides either for dismissal of the action
                  in its entirety or the entry of judgment in the action;

               2. Prior to the date scheduled for the status conference, the Court has
                  entered an order approving a stipulation continuing the status
                  conference to a later date (a written status report must be filed not
                  less than fourteen days in advance of the continued status
                  conference date); or

              3. The Court has expressly relieved the parties of the obligation to
                 file a written status report.

         Unless one of the three exceptions outlined above applies, a status
    report must be filed in a timely manner. Parties that fail to do so will be
    subject to a minimum sanction of $150 or such other sanctions as may be
    warranted under the circumstances or allowed under LBR 7016-1(f).

         Failure to appear for a status conference in an adversary proceeding
    may also result in a minimum sanction of $250, dismissal of the adversary
    proceeding for failure to prosecute, or such other sanctions as may be
    warranted under the circumstances or allowed under LBR 7016-1(f).

       B. OTHER PROCEDURAL MATTERS RE: ADVERSARY PROCEEDINGS

           1. Default

          If a response to the complaint is not timely filed, the plaintiff should file a
    request for entry of default by the clerk. The plaintiff also may request entry of a
    default judgment by filing and serving (if necessary) an appropriate motion. See
    Fed. R. Bankr. P. 7055 and LBR 9021-1(d); LBR 7055-1. Upon the filing of such a
    motion, the plaintiff shall concurrently lodge a proposed form of default judgment.

           2. Authority to Enter Final Judgment

          Any party contending that the Court cannot enter a final judgment or order in
    an adversary proceeding must file and serve a memorandum of points and
    authorities and evidence in support of its position no less than fourteen days
    before the initial status conference. Failure to timely file and serve such
    memorandum and evidence in support thereof will be deemed consent to
    entry by the Court of a final judgment or order in the Adversary Proceeding.

           Any responsive memorandum and evidence in support of the Court’s
    authority to enter a final judgment or order in an adversary proceeding must be
    filed at least seven days before the initial status conference.



                                                                                                   105
Case 1:20-ap-01118-MB       Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                    Desc
                           Main Document   Page 106 of 110

  Case 1:20-ap-01118-MB       Doc 2 Filed 12/09/20 Entered 12/10/20 09:50:02           Desc
                              Main Document     Page 3 of 5
           3. Jury Trial

           Any party claiming a right to trial by jury must make a timely demand as set
    forth in LBR 9015-2. Any party asserting a right to a jury trial must file and serve a
    memorandum of points and authorities and evidence in support of its position no
    less than fourteen days before the initial status conference. Any response must be
    filed at least seven days before the initial status conference. If a party does not
    file and serve its papers in a timely manner, that failure may be deemed
    consent to whatever determination the Court makes.

           4. Scheduling Order.

          Unless otherwise ordered by the Court, within seven days after the initial
    status conference, the plaintiff must lodge a scheduling order consistent with the
    Court’s determinations at that status conference.

       II. STATUS REPORTS: CHAPTER 11 CASES

           A thorough, written status report, filed fourteen days in advance, is required
    before every initial or continued chapter 11 status conference, unless the Court
    has expressly relieved the Debtor of the obligation to file a written status report.
    Failure to do so may result in sanctions including dismissal, conversion, or the
    appointment of a trustee. Unless otherwise ordered by the Court, each chapter 11
    status report must contain the following: 2

       A. A brief description of the Debtor’s business and operations, if any, and the
          principal assets and liabilities of the estate.

       B. Brief answers to the following questions:

           1. What precipitated the filing of this case?

           2. What does the Debtor hope to accomplish in this case?

           3. What are the principal business and financial problems facing the
              Debtor and how does the Debtor intend to address these problems?

           4. What are the main legal disputes facing the Debtor and likely to be
              encountered during this case, and how does the Debtor recommend that
              these disputes be resolved?

           5. What is the Debtor’s estimate regarding timing for confirmation of a
              plan?

           6. Is the Debtor a "health care business" as defined in 11 U.S.C.
              § 101(27A)?

           7. Is the Debtor a small business debtor as defined in 11 U.S.C.
              § 101(51D)?

           2
           Subsequent chapter 11 status reports should be sure to highlight changes
    and developments since the previous chapter 11 status report.



                                                                                                     106
 Case 1:20-ap-01118-MB     Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                 Desc
                          Main Document   Page 107 of 110


Case 1:20-ap-01118-MB      Doc 2 Filed 12/09/20 Entered 12/10/20 09:50:02             Desc
                           Main Document     Page 4 of 5


       8. Is this case a single asset real estate case as contemplated in 11 U.S.C.
          §101(51B)?

       9. Has the Debtor complied with all of its duties under 11 U.S.C. §§ 521,
          1106, 1107, F.R.B.P. 1007 and all applicable guidelines of the Office of
          the United States Trustee?

       10. Do any parties claim an interest in cash collateral of the Debtor? Is the
           Debtor using cash that any party claims as its cash collateral, and if so,
           on what date did the Debtor obtain an order authorizing the use of such
           cash or the consent of the party?

    C. The identity of all professionals retained or to be retained by the estate, the
       dates on which applications for the employment of such professionals were
       filed or submitted to the United States Trustee, the dates on which orders
       were entered regarding such applications (if any), and a general description
       of the services to be rendered by each such professional. The initial status
       report should include an estimate of the expected amount of compensation
       for each professional. Subsequent status reports should provide estimates
       of the amounts actually incurred, as well as updated estimates of the
       additional fees and expenses anticipated.

    D. In operating cases, evidence regarding projected income, expenses, and
       cash flow. In the initial status report, this should cover the first six months
       of the case and contain a comparison to actual results for the 12 months
       preceding the filing of the case. In subsequent reports, this should show
       actual performance during the case, a comparison to the Debtor’s
       postpetition budget, and a projection of six months going forward.

    E. In the initial status report, proposed deadlines for the filing of claims and
       objections to claims. In subsequent reports, the status of efforts to resolve
       and/or object to claims.

    F. A discussion of the unexpired leases and executory contracts to which the
       Debtor is a party, including the Debtor’s intentions, a proposed timetable for
       addressing such leases and contracts, and the status of those efforts.

    G. In the initial status report, whether the Debtor anticipates the sale of any
       estate assets by motion or in connection with a plan. In subsequent
       reports, the status of those efforts.

    H. In the initial status report, a proposed deadline for the filing of a disclosure
       statement and plan, as well as a description any progress made towards
       developing and/or negotiating a plan. In subsequent reports, the status of
       those efforts.


                                                                                                 107
Case 1:20-ap-01118-MB    Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08   Desc
                        Main Document   Page 108 of 110


Case 1:20-ap-01118-MB    Doc 2 Filed 12/09/20 Entered 12/10/20 09:50:02   Desc
                         Main Document     Page 5 of 5

                                  EXH I BI T A


               (The plaintiff shall attach a copy of Local Rule Form
                       F 7016-1.STATUS.REPORT here)




                                                                                 108
                Case 1:20-ap-01118-MB                Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08                                   Desc
                                                    Main Document   Page 109 of 110


                   1   Aram Ordubegian (SBN 185142)
                       Annie Y. Stoops (SBN 286325)
                   2   Dylan J. Yamamoto (SBN 324601)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   Email:        aram.ordubegian@arentfox.com
                                     annie.stoops@arentfox.com
                   6                 dylan.yamamoto@arentfox.com
                   7   Proposed Special Litigation Counsel
                       for David Seror, Chapter 7 Trustee
                   8

                   9                                    UNITED STATES BANKRUPTCY COURT
                10           CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
                11         In re                                                           Case No. 1:18-bk-12979-MB
                12         TODD HARRIS GOLDMAN,                                           Chapter 7
                13                                     Debtor.
                14
                           DAVID SEROR, Chapter 7 Trustee,                                Adv. Case No. 1:20-ap-01118-MB
                15
                                                       Plaintiff,                         NOTICE THAT COMPLIANCE WITH
                16                                                                        RULE 7026 OF THE FEDERAL RULES
                                   v.                                                     OF BANKRUPTCY PROCEDURE AND
                17                                                                        LOCAL BANKRUPTCY RULE 7026-1 IS
                                                                                          REQUIRED
                18
                           TODD HARRIS GOLDMAN, an individual,
                19         MAYA HAMBLET, an individual,
                           MATTHEW ROCH ARGALL, an individual,
                20         ROY REVIVO, an individual, ANDREW
                           GOLDMAN, an individual, DAVID &                                 Status Conference Date:
                21         GOLIATH, INC., a Florida profit corporation,
                           NERF PONG PRODUCTIONS, LLC, a                                   Date:         February 18, 2021
                           Florida limited liability company, and THE                      Time:         1:30 p.m.
                22                                                                         Place:        Courtroom 303
                           ROSS ART GROUP INC., a New York
                           domestic business corporation,                                                21041 Burbank Boulevard
                23                                                                                       Woodland Hills, CA 913671
                24                                     Defendants.

                25

                26
                       1
                27       Due to the COVID-19 outbreak, the status hearing may be held remotely via ZoomGov. Parties should review Judge Barash’s
                       calendar for video and audio connection information. The calendar can be accessed at the following web address: http://ecf-
                28     ciao.cacb.uscourts.gov/CiaoPosted/default.aspx (Click on the “Select Judge” tab on the upper left side of the screen and select
                       Judge Barash).
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES


                                                                                                                                                         109
                Case 1:20-ap-01118-MB        Doc 3 Filed 12/10/20 Entered 12/10/20 15:13:08              Desc
                                            Main Document   Page 110 of 110


                   1          PLEASE TAKE NOTICE that compliance with Local Bankruptcy Rule 7026-1 and

                   2   Rule 7026 of the Federal Rules of Bankruptcy Procedure is required in this adversary proceeding.

                   3

                   4

                   5   DATED: December 10, 2020                      ARENT FOX LLP

                   6

                   7
                                                                     By:    ____________________________
                   8                                                        Aram Ordubegian
                                                                            Annie Y. Stoops
                   9                                                        Dylan J. Yamamoto
                                                                            Proposed Special Litigation
                10                                                          Counsel for David Seror, Chapter 7
                                                                            Trustee
                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                     -2-
                                                                                                                          110
